EXHIBIT 10.2

Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Double asterisks denote omissions.
AWARD/CONTRACT
 
1.THIS CONTRACT IS A RATED ORDER
UNDER OPAS (15 CFR 700)
 
RATING
   
PAGE OF PAGE
1 46
 
2. CONTRACT (Proc Inst Ident.) NO.
HHSO100201600030C
     
3.  EFFECTIVE DATE
See Block 20C
4. ACQUISITION (PURCHASE REQUEST NO.
OS165547
 
5. ISSUED BY CODE
 
ASPR-BARDA
   
6. ADMINISTERED BY (If other ______ by)CODE
   
ASPR BARDA
 
ASPR-BARDA
200 Independence Ave., S.W.
Room 640-G
Washington DC 20201
       
ASPR-BARDA
200 Independence Ave., S.W.
Room 638-G
Washington DC 20201
       
7. NAME AND ADDRESS OF CONTRACTOR (No., Street, City Country, State and ZIP
Code)

EMERGENT PRODUCT DEVELOPMENT GAITHERSBURG INC. 1365869
EMERGENT PRODUCT DEVELOPMENT GAITHE
300 PROFESSIONAL DR # 100
GAITHERSBURG MD 208793419
8. DELIVERY

FOB ORIGIN
   


x OTHER (See below)
 
9. DISCOUNT(FOR PROMPT PAYMENT
       
10. SUBMIT INVOICES
(4 copies unless otherwise specified)
TO THE ADDRESS SHOWN IN
 
}
   
ITEM
 
CODE
     
1365869
 
FACILITY CODE
 
11. SHIP TO/MARK FORCODE
 
HHS/OS/ASPR
   
12. PAYMENT WILL BE MADE BY CODE
   
PSC
 

HHS/OS/ASPR
200 C St SW
WASHINGTON DC 20201

       

Program Support Center
330 Independence Avenue SW
Washington DC 20201
       
13. AUTHORITY FOR USING OTHER THAN FULL AND OPEN COMPETITION
10 USC 2304(c)( ) 41 USC 253(c) ( )
   
14. ACCOUNTING AND APPROPRIATION DATA
2016.1990007.26201
 
15A. ITEM NO
 
15B. SUPPLIES/SERVICES
 
15C.
QUANTITY
15D.
UNIT
15E. UNIT PRICE
   
15F. AMOUNT
     


Continued
                   
15G. TOTAL AMOUNT OF CONTRACT
}
 
$
198,705,042.00
 
16. TABLE OF CONTENTS
 
(X)
   
SEC
 
DESCRIPTION
 
PAGE(S)
   
(X)
   
SEC.
 
DESCRIPTION
       
PART 1 – THE SCHEDULE
         
PART II – CONTRACT CLAUSES
           
X
     
A
SOLICITATION/CONTRACT FORM
   
1
       
X
     
I
CONTRACT CLAUSES
     
42
     
X
     
B
SUPPLIES OR SERVICES AND PRICES/COSTS
   
3
           
PART III –LIST OF DOCUMEMTS, EXHIBITS AND OTHER ATTACH
             
X
     
C
DESCRIPTION/SPECS/WORK STATEMENT
   
10
       
X
     
J
LIST OF ATTACHMENTS
     
46
     
X
     
D
PACKAGING AND MARKING
   
11
           
PART IV – REPRESENTATIONS AND INSTRUCTIONS
             
X
     
E
INSPECTION AND ACCEPTANCE
   
12
               
K
REPRESENTATIONS, CERTIFICATIONS AND
OTHER STATEMENTS OF OFFERORS
             
X
     
F
DELIVERIES OR PERFORMANCE
   
13
                     
X
     
G
CONTRACT ADMINISTRATION DATA
   
22
               
L
INSTRS., CONDS., AND NOTICES TO OFFERORS
             
X
     
H
SPECIAL CONTRACT REQUIREMENTS
   
26
               
M
EVALUATION FACTORS FOR AWARD
         
CONTRACTING OFFICER WILL COMPLETE ITEM 17 (SEALED BID OR NEGOTIATED PROCUREMENT)
OR 18 (SEALED BID PROCUREMENT) AS APPLICABLE
 
17. X CONTRACTOR'S NEGOTIATED AGREEMENT (Contractor is required to sign this
document and return 2 copies to issuing office.) Contractor agrees to
furnish and deliver all items to perform all the services set forth or otherwise
identified
above and on any continuation sheets for the consideration stated herein. The
rights and
obligations of the parties to this contract shall be subject to and governed by
the following
documents (a) this award/contract, (b) the solicitation, if any, and (c) such
provisions,
representations, certifications, and specifications, as are attached or
incorporated by
reference herein. (Attachments are listed herein.)
   
18. SEALED BID AWARD (Contractor is not required to sign this document.) Your
bid on
Solicitation Number
including the additions or changes made by you which additions or changes are
set forth
in full above, is hereby accepted as to the items listed above and on any
continuation
sheets. This award consummates the contract which consists of the following
documents (a) the Government's solicitation and your bid, and (b) this
award/contract.
No further contractual document is necessary. (Block 18 should be checked only
when
awarding a sealed-bid contract.)
 
19A. NAME AND TITLE OF SIGNER (Type or print)
Adam Havey
 
Adam Havey
   
20A. NAME OR CONTRACTING OFFICER
BROOKE T. BERNOLD
 
19B. NAME OF CONTRACTOR
Emergent BioSolutions

BY /s/ Adam Havey

(Signature of person authorized to sign)
 
19C. DATE SIGNED


Sep 28, 2016

   
20B. UNITED STATES OF AMERICA


BY /s/ Brooke Bernold

(Signature of the Contracting Officer)
   
20C. DATE SIGNED


9/30/2016
 
AUTHORIZED FOR LOCAL REPRODUCTION
Previous edition is NOT usable.
                     
STANDARD FORM 26 (Rev. 5/2011)
Prescribed by GSA Ÿ FAR (48 CFR) 53.214(a)
 

--------------------------------------------------------------------------------



CONTINUATION SHEET
REFERENCE NO. OF DOCUMENT BEING CONTINUE
HHSO100201600030C
PAGE OF
2
46
NAME OF OFFEROR OR CONTRACTOR
EMERGENT PRODUCT DEVELOPMENT GAITHERSBURG INC. 1365869
ITEM NO.
(A)
SUPPLIES/SERVICES
(B)
QUANTITY
(C)
UNIT
(D)
UNIT PRICE
(E)
AMOUNT
(F)
 
Tax ID Number:  [**]
DUNS Number:  [**]
Next Generation Anthrax Vaccine
Delivery:  09/27/2016
Appr. Yr.: 2016 CAN: 1990007 Object Class: 26201
FOB: Destination
Period of Performance: 09/30/2016 to 09/29/2021
                   
1
ASPR-16-06550 – CLIN 0001 and CLIN 0002 – Base contract to Emergent for the
Manufacturing Development and Procurement of AV7909 (FDA
Licensure and Approval/Initial Purchase, Storage, and Delivery of Product
Obligated Amount:  $198,705,042.00
     
198,705,042.00
           
2
CLIN 0001A – Phase II [**] Study of Studies Required by the FDA [**]
Amount:  $[**] (Option Line Item)
     
0.00
           
3
CLIN 0003 Post IV Marketing Commitments
Amount:  $[**] (Option Line Item)
     
0.00
           
4
CLIN 0004 (A-H) for Additional Surge Capacity
(Based on [**] doses at the licensure price of
$[**])
Amount:  $[**] (Option Line Item)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
     
0.00
AUTHORIZED FOR LOCAL REPRODUCTION
   
OPTIONAL FORM 336 (4086)
Sponsored by GSA
FAR (48 CFR) 53 110




--------------------------------------------------------------------------------



PART I – THE SCHEDULE


SECTION B – SUPPLIES OR SERVICES AND PRICES/COSTS


ARTICLE B.1. BRIEF DESCRIPTION OF SUPPLIES OR SERVICES


Emergent Product Development Gaithersburg Inc. is developing NuThrax vaccine as
a next generation anthrax vaccine. This vaccine is intended to mitigate anthrax
as a bio threat against civilian populations suitable for Post-Exposure
Prophylaxis (PEP) as a priority medical countermeasure.


Under the base period-of-performance, Emergent will complete remaining
development activities necessary to achieve licensure of the vaccine and
manufacture and deliver vaccine product into the Strategic National Stockpile
(SNS). The contract options may be exercised to perform additional studies
necessary for licensure, support post-licensure commitments as required by the
FDA, and procure additional treatment courses for the SNS.


The Research and Development (R&D) effort will progress in specific stages that
cover the base performance segment and several options, if necessary, as
specified in this contract. The period of performance for the base period is 60
months.


ARTICLE B.2. BASE PERIOD




CLIN
Period of Performance
Supplies/ Services
 
Total Est.
Cost
   
Fixed Fee (7%)
   
Total Cost Plus Fixed Fee
 
 
COST REIMBURSEMENT
                 
0001
(Base)
09/30/2016 –
09/29/2021
Licensure, approval, and clearance of product through the FDA
   
[
**]
   
[
**]
   
[
**]
 
FIRM FIXED PRICE
                       
CLIN
Period of Performance
Supplies/ Services
 
Units (# of Doses)
   
Unit Price ($)
   
Total ($)
 
0002
(Base)
09/30/2016 –
09/29/2021
Initial Purchase, Storage, and Delivery of Product
   
2,000,000
     
[
**]
   
[
**]
Total CLINS
1&2
09/30/2016 –
09/29/2021
See Above Descriptions
                 
$198,705,042
(Funded)
 



ARTICLE B.3. OPTION PRICES


CLIN
Period of Performance
Supplies/ Services
Total Est. Cost
Fixed Fee
Total Cost Plus Fixed Fee ($)
   
COST REIMBURSEMENT
     
0001A
(Option Quantity)
[**]
Phase II [**] Study or studies required by the FDA [**]
[**]
[**]
[**]





CLIN
Period of Performance
Supplies/ Services
Total Est. Cost
Fixed Fee
Total Cost Plus Fixed Fee ($)
   
FIXED PRICE
     
0003
(Option Quantity)
[**]
Phase IV post marketing commitments /Requirements (This is an option that may or
may not be exercised during the base period as determined by the need and as
established by the FDA)
N/A
N/A
[**]
           
CLIN
Period of Performance
Supplies/ Services
Units (# of Product)
FY 2018
Unit Price ($)
Total ($)
0004A
(Option Quantity)
[**]
Additional Surge Capacity (EUA)
7,500,000 to
[**]
[**]
[**]
0004B
(Option Quantity)
[**]
Additional Surge Capacity (Licensure)
7,500,000 to
[**]
[**]
[**]
0004C
(Option Quantity)
[**]
Additional Surge Capacity (EUA)
[**]
[**]
[**]
0004D
(Option Quantity)
[**]
Additional Surge Capacity (Licensure)
[**]
[**]
[**]
0004E
(Option Quantity)
[**]
Additional Surge Capacity (EUA)
[**]
[**]
[**]
0004F
(Option Quantity)
[**]
Additional Surge Capacity (Licensure)
[**]
[**]
[**]
0004G
(Option Quantity)
[**]
Additional Surge Capacity (EUA)
[**]
[**]
[**]
0004H
(Option Quantity)
[**]
Additional Surge Capacity (Licensure)
[**]
[**]
[**]



ARTICLE B.4. LIMITATIONS APPLICABLE TO DIRECT COSTS


a.
Items Unallowable Unless Otherwise Provided



Notwithstanding the clause FAR 52.216-7, Allowable Cost and Payment,
incorporated in this contract, the costs of the following items or activities
shall be unallowable as direct costs unless authorized in writing in advance by
the Contracting Officer:


1.
Acquisition, by purchase or lease, of any interest in real property;



2.
Special rearrangement or alteration of facilities;



3.
Purchase or lease of any item of general purpose office furniture or office
equipment regardless of dollar value. (General purpose equipment is defined as
any items of



personal property which are usable for purposes other than research, such as
office equipment and furnishings, pocket calculators, etc.);


4.
Travel to attend general scientific meetings;



5.
Unapproved foreign travel;



6.
Consultant costs;



7.
Subcontracts;



8.
Patient care costs;



9.
Accountable Government property (defined as both real and personal property with
an acquisition cost of $1,000 or more and a life expectancy of more than two
years) and "sensitive items" (defined as items of personal property, supplies
and equipment that are highly desirable and easily converted to personal use),
regardless of acquisition value.



10.
Printing Costs (as defined in the Government Printing and Binding Regulations).



11.
Light Refreshment and Meal Expenditures - Requests to use contract funds to
provide light refreshments and/or meals to either federal or nonfederal
employees must be submitted to the Contracting Officer's Representative (COR),
with a copy to the Contracting Officer, at least six (6) weeks in advance of the
event and are subject to "HHS Policy on Promoting Efficient Spending: Use of
Appropriate Funding for Conferences and Meeting, Food and Promotional Items and
Printing and Publications." The request shall contain the following information:
(a) name, date, and location of the event at which the light refreshments and/or
meals will be provided; (b) a brief description of the purpose of the event; (c)
a cost breakdown of the estimated light refreshments and/or meals costs; (d) the
number of nonfederal and federal attendees receiving light refreshments and/or
meals; and (e) if the event will be held at a government facility.



12.
Meeting room or conference space used for face to face meetings with USG staff
in the performance of this contract. Justification for why the meeting cannot be
held at a government facility must be provided. COA requests must be made at
least (2) two weeks prior to meeting date.



13.
Clinical Trial Insurance



b.
Travel Costs



1.
During the Base Period total expenditures for travel (transportation, lodging,
subsistence, and incidental expenses) incurred by the Prime Contractor in direct
performance of this contract shall not exceed $[**] without prior advance
written approval by the Contracting Officer. Costs must be consistent with FAR
52.247-63 – Preference for U.S.- Flag Air Carriers.



2.
The Contactor shall invoice and be reimbursed for all travel costs in accordance
with FAR 31.205-46, Contracts with Commercial Organizations, Travel Costs.



3.
Requests for foreign travel must be submitted at least six weeks in advance and
shall contain the following:



(i)
Meeting(s) and place(s) to be visited, with costs and dates;

(ii)
Names(s) and title(s) of Contractor personnel to travel and their functions in
the contract project;

(iii)
Contract purpose to be served by the travel;

(iv)
How travel of Contractor personnel will benefit and contribute to accomplishing
the contract project, or will otherwise justify the expenditure of AMCG contract
funds;



(v)
How such advantages justify the costs for travel and absence from the project of
more than one person if such are suggested; and

(vi)
What additional functions may be performed by the travelers to accomplish other
purpose of the contact and thus further benefit the project.



ARTICLE B.5. ADVANCE UNDERSTANDINGS


a.
Subcontracts and Consultants



Award of any FFP subcontract or FFP consulting agreement in excess of $150,000
or any cost reimbursement subcontract or consulting agreement shall not proceed
without the prior written consent of the Contracting Officer via a Contracting
Officer Authorization (COA) Letter. COA letters will only be issued upon review
of the supporting documentation required by FAR Clause 52.244-2, Subcontracts.
After receiving written consent of the subcontract by the Contracting Officer, a
copy of the signed, executed subcontract and consulting agreement shall be
provided to the Contracting Officer within ten (10) calendar days of full
execution.


b.
Site Visits, Inspections and General Audits



At the discretion of the USG and independent of activities conducted by the
Contractor, with 48 hours' notice to the Contractor, the USG reserves the right
to conduct site visits and inspections on an as needed basis, including
collection of product samples and intermediates held by the Contractor, or
subcontractor. In case of subcontractor visits and inspections that are
independent of activities conducted by the Contractor, the USG shall demonstrate
cause for such visit and/or inspection. All costs reasonably incurred by the
Contractor and subcontractor for such visit and/or inspection shall be allowable
costs.
The Contractor shall coordinate these visits and shall have the opportunity to
accompany the USG on any such visits. Under time-sensitive or critical
situations, the USG reserves the right to suspend the 48 hour notice to the
Contractor.
If the Government, Contractor, or other party identifies any issues during an
audit, the Contractor shall capture the issues, identify potential solutions,
and provide a report to the Government for review and acceptance.


·
If issues are identified during the audit, Contractor shall submit an issue
report to the CO and COR within 10 business days detailing the finding and
corrective action(s) of the audit.

·
COR and CO will review the issues report and provide a response to the
Contractor within 10 business days.

·
Once corrective action is completed, the Contractor will provide a final report
to the CO and COR within a time frame negotiated with the COR in writing after
review of the issues report.



c.
QA Audits



BARDA reserves the right to participate in QA audits. Upon completion of the QA
audit the Contractor shall provide a report capturing the findings, results, and
next steps in proceeding with any potential subcontractors. If action is
requested for a subcontractor, detailed corrective and preventative plans for
addressing areas of non-conformance to ICH and FDA regulations for GLP, GMP, or
GCP guidelines, as identified in the audit report, must be provided to BARDA for
review and acceptance. The Contractor shall provide responses from the
subcontractors to address these concerns and plans for corrective action
execution.


·
Contractor shall notify CO and COR of upcoming, ongoing, or recent audits/site
visits of subcontractors as part of weekly communications.

·
Contractor shall notify the COR and CO within 5 business days of report
completion. The Contractor shall complete the report within 60 days of the
audit/site visit, or as negotiated with the COR in writing dependent upon the
audit findings.



d.
Man-in-Plant



At the discretion of the Government and seven calendar (7) days advance notice
to the Contractor in writing from the Contracting Officer, the Government may
place a man-in- plant in the Contractor's facility, who shall be subject to the
Contractor's policies and procedures regarding security and facility access at
all times while in the Contractor's facility. As determined by federal law, no
Government representative shall publish, divulge, disclose, or make known in any
manner, or to any extent not authorized by law, any information coming to him in
the course of employment or official duties, while stationed in a contractor
plant.


e.
Emergency Use Authorization (EUA)



The Contractor shall be responsible for generating the data to support the USG's
filing of a Pre-Emergency Use Authorization (Pre-EUA) package for use of the
product prior to FDA licensure or approval during a declared emergency, declared
potential emergency, or identification of material threat under an Emergency Use
Authorization (EUA).


The Contractor commits to supporting the potential use of the product under a
pre-EUA package as submitted by BARDA or the CDC/SNS. The Contractor shall
supply BARDA or the CDC/SNS with the data needed to support such a submission,
including expanded access INDs, right to hold product, right of reference to the
Contractor's Investigational New Drug (IND), or other application that contains
the supporting data. The Contractor shall address any FDA comments on all
pre-EUA packages as applicable. The Contractor shall maintain and update, as
required by the FDA, all required regulatory documentation (investigator
brochure, regulatory binder, etc.), that will be used to support use         
under EUA and approval/licensure.


Any product which has not received FDA approval or licensure, but has completed
submission of a Pre-EUA package deemed acceptable by the FDA and has met the two
 
(2)
criteria listed below may be considered for procurement at the discretion of the
USG. The Contractor would be required to demonstrate the two (2) essential
criteria listed below for consideration of procurement of any unapproved
products by seeking a COA. The COA shall include a product delivery schedule for
consideration and documentation of the following:



·
Substantial evidence, including a validated process, of the Contractor's ability
to manufacture a product that would be identical to the commercial scale as
required for product approval or licensure. A clear understanding of the
outstanding risks, if any, for approval or licensure must be demonstrated.



·
Completion of non-clinical and clinical studies with substantial evidence of
safety and efficacy for the indicated use. A list of outstanding activities and
targets for completion, adverse events/safety profile which do not pose unusual
risks or challenges for FDA approval or licensure shall be provided.





A tentative delivery schedule of product delivery to the inventory (acceptable
as in the Quality Agreement) shall be required as part of the COA. The delivery
schedule shall be updated periodically as necessary.


For information concerning EUA, please consult
 http://www.fda.gov/RegulatoryInformation/Guidances/ucm125127    and
 http://www.fda.gov/EmergencyPreparedness/Counterterrorism/MedicalCountermeasures/  MCMLegalRegulatoryandPolicyFramework/ucm182568.htm
 


f.
Sharing of contract deliverables within United States Government (USG)



In an effort to build a robust medical countermeasure pipeline through increased
collaboration, BARDA may share technical deliverables with USG entities
responsible for Medical Countermeasure Development. In accordance with
recommendations from the Public Health Emergency Medical Countermeasure
Enterprise Review, agreements established in the Integrated Portfolio's
Portfolio Advisory Committee (PAC) Charter, and agreements between BARDA and the
Department of Defense and the National Institutes of Health, BARDA may share
technical deliverables and data created in the performance of this contract with
colleagues within the Integrated Portfolio. This advance understanding does not
authorize BARDA to share financial information outside HHS. The Contractor is
advised to review the terms of FAR 52.227-14, Rights in Data – General,
regarding the Government's rights to deliverables submitted during performance
as well as the Government's rights to data contained within those deliverables.


g.
Overtime Compensation



No overtime (premium) compensation is authorized under the subject contract.
Billing of actual hours should be limited to total productive hours in a month.


h.
Option CLINS



If procurement for CLIN 4 occurs after FY 2018, the following chart illustrates
the dose prices to be used:


Units (# of Doses)
FY 2019 Unit Price ($)
FY 2020 Unit Price ($)
FY 2021 Unit Price ($)
7,500,000 to
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]



The USG reserves the right to re-negotiate the option CLINS based on
availability of funds and feedback received from the FDA.


i.
Contract Number Designation



On all correspondence submitted under this contract, the Contractor agrees to
clearly identify the contract number that appears on the face page of the
contract as follows:


HHSO100201600030C

--------------------------------------------------------------------------------



j.
Quality Agreement



The Quality Agreement shall define, establish, and document the responsibilities
of both the Contractor and the USG (i.e. – CDC/SNS-Quality Control and BARDA)
for event- driven and product shipping, receiving, acceptance into the inventory
and/or custody by the USG. These documents shall be drafted, approved, and
signed by all parties prior to the commencement of product procurement and
acceptance, transport and custody of the product under the CDC/SNS. The
Contractor shall provide documentation and resolution for all concerns raised by
USG and commits to cooperation in execution of this agreement.
 


SECTION C - DESCRIPTION/SPECIFICATIONS/WORK STATEMENT


ARTICLE C.1. STATEMENT OF WORK


Independently and not as an agent of the Government, the Contractor shall
furnish all the necessary services, qualified personnel, material, equipment,
and facilities not otherwise provided by the Government as needed to perform the
Statement of Work dated September 30, 2016 set forth in SECTION J - List of
Attachments, attached hereto and made a part of the contract.


ARTICLE C.2. REPORTING REQUIREMENTS


See Section F for specific reporting requirements.


All reports required herein shall be submitted in electronic format. All
paper/hardcopy documents/reports submitted under this contract shall be printed
or copied, double-sided, on at least 30 percent post-consumer fiber paper,
whenever practicable, in accordance with FAR 4.302(b).


ARTICLE C.3. TWICE MONTHLY CONFERENCE CALLS


A conference call between the Contracting Officer's Representative (COR) and the
Contractor's Project Leaders/delegates and designees shall occur twice-monthly
or as directed by the Contracting Officer and Contracting Officer's
Representative. During this call the Contractor's Project Leaders/delegates and
designees will discuss the activities since the last call, any problems that
have arisen and the activities planned until the next call takes place. The
Contractor's Project Leaders/delegates may choose to include other key personnel
on the conference call to give detailed updates on specific projects or this may
be requested by the Contracting Officer's Representative.


ARTICLE C.4. PROJECT MEETINGS


The Contractor shall participate in Project Meetings to coordinate the
performance of the contract, as requested by the Contracting Officer's
Representative. These meetings may include face-to- face meetings with
AMCG/BARDA in Washington, D.C. and at work sites of the Contractor. Such
meetings may include, but are not limited to, meetings of the Contractor to
discuss study designs, site visits to the Contractor's facilities, and meetings
with the Contractor and HHS officials to discuss the technical, regulatory, and
ethical aspects of the program. Subject to the data rights provisions in this
contract, the Contractor will provide data, reports, and presentations to groups
of outside experts and USG personnel as required by the Contracting Officer and
Contracting Officer's Representative in order to facilitate review of contract
activities.
 
 

 
 
SECTION D – PACKAGING, MARKING AND SHIPPING


All deliverables required under this contract shall be packaged, marked and
shipped in accordance with Government specifications. At a minimum, all
deliverables shall be marked with the date, contract number and Contractor name.
The Contractor shall guarantee that all required materials shall be delivered in
immediate usable and acceptable condition.


 
SECTION E – INSPECTION AND ACCEPTANCE


The Contracting Officer or the duly authorized representative will perform
inspection and acceptance of materials and services to be provided under this
contract.


For the purpose of this SECTION E, the designated Contracting Officer's
Representative (COR) is the authorized representative of the Contracting
Officer. The COR will assist in resolving technical issues that arise during
performance. The COR however is not authorized to change any contract terms or
authorize any changes in the Statement of Work or modify or extend the period of
performance, or authorize reimbursement of any costs incurred during
performance.
The Contractor is advised to review FAR 52.243-1 Changes – Fixed Price Contracts
Alternate V and FAR 52.243-2 Changes-Cost reimbursement contracts Alternative V,
which is incorporated by reference into this contract in ARTICLE I.1.


Inspection and acceptance will be performed at:


Office of Acquisition Management, Contracts, and Grants (AMCG) Office of the
Assistant Secretary for Preparedness and Response
U.S.
Department of Health and Human Services 200 C St. SW

Washington, D.C. 20024


Acceptance may be presumed unless otherwise indicated in writing by the
Contracting Officer or the duly authorized representative within 30 days of
receipt.


The contract incorporates the following clause by reference with the same force
and effect as if it were given in full text. Upon request, the Contracting
Officer will make its full text available.


FAR 52.246-4, Inspection of Services - Fixed Price (August 1996)


FAR 52.246-5, Inspection of Services - Cost-Reimbursement (April 1984)


FAR 52.246-9, Inspection of Research and Development (Short Form) (April 1984)
FAR 52.246-16, Responsibility for Supplies (April 1984)


SECTION F – DELIVERIES OR PERFORMANCE


ARTICLE F.1. PERIOD OF PERFORMANCE


The period of performance for this contract shall be from September 30, 2016
through September 29, 2021. The period of performance for the base period of
this contract shall be consistent with the dates set forth in SECTION B. If the
Government exercises option(s), the period of performance will be extended as
described under in SECTION B of this contract.


ARTICLE F.2. REPORTING REQUIREMENTS


In all cases the reports are intended to provide sufficient detail to understand
the Contractor's approach and progress to addressing the technical requirements.
The reports supplement, and do NOT replace, routine (i.e. daily) communication
between the COR and project manager and/or their designee(s) regarding project
plans and progress.


A.
Monthly Progress Report



This report shall include a description of the activities during the reporting
period and the activities planned for the ensuing reporting period. The first
reporting period consists of the first full month of performance plus any
fractional part of the initial month. Thereafter, the reporting period shall
consist of each calendar month.


The Contractor shall submit a Monthly Progress Report on or before the 15th
calendar day following the last day of each reporting period and shall include
the following:


Title Page: The title page for this report shall include the contract number and
title; the type of report and period that it covers; the Contractor's name,
address, telephone number, fax number, and e-mail address; and the date of
submission.


Distribution List: A list of individuals receiving the Technical Progress
report.


Progress:


SECTION I - An introduction covering the purpose and scope of the contract
effort. SECTION II Part A: SUMMARY - A description or table summarizing ongoing
activities.
SECTION II Part B: MANAGEMENT AND ADMINISTRATIVE UPDATE – This section
shall include a description of all meetings, conference calls, etc. that have
taken place during the reporting period. Include progress on administration and
management issues (e.g. evaluating and managing subcontractor performance and
personnel changes).
Please include all Quality Management System, Quality Control, and Quality
Assurance updates as part of this report or as requested by the COR.


SECTION II Part C: TECHNICAL PROGRESS – This section shall document the results
of work completed and costs incurred during the period covered in relation to
the proposed progress, effort, and budget. The report shall be in sufficient
detail to explain comprehensively the results achieved.


SECTION II Part D: ISSUES – This section shall include a description of problems
encountered and proposed corrective action; differences between planned and
actual progress; why the differences have occurred and what corrective actions
are planned; and if a project activity is delinquent, then what corrective
action steps are planned.
Revised timelines shall be provided.


SECTION II Part E: PROPOSED WORK – This section shall include a summary of work
proposed as a rolling three (3) month forecast for the next reporting period, by
a certain date, and by whom.


SECTION II Part F: MANUFACTURING AND SUPPLY CHAIN MANAGEMENT – This
section shall include a summary of the manufacturing and supply-chain related
activities. Also include in this section updates to the production plan,
capacity projections, stability results, inventory and shipment/distribution
information.


Invoices: Summary of any invoices submitted during the reporting period.


A Monthly Progress Report will not be required in the same months that Annual or
Final Technical Progress Reports are due.


B.
Annual Progress Report



This report shall include a summation of the activities during the reporting
period, and the activities planned for the ensuing reporting period. The first
reporting period consists of the first full year of performance plus any
fractional part of the initial year. Thereafter, the reporting period shall
consist of each calendar year.


The Contractor shall submit an Annual Progress Report on or before the 30th
calendar day following the last day of each reporting period and shall include
the following:


Title Page: The title page for this report shall include the contract number and
title; the type of report and period that it covers; the Contractor's name,
address, telephone number, fax number, and e-mail address; and the date of
submission.


Distribution List: A list of individuals receiving the Technical Progress
report.


Progress:


SECTION I - An introduction covering the purpose and scope of the contract
effort. SECTION II Part A: SUMMARY - A description or table summarizing ongoing
activities.
SECTION II Part B: MANAGEMENT AND ADMINISTRATIVE UPDATE – This section
shall include a description of all meetings, conference calls, etc. that have
taken place during the reporting period. Include progress on administration and
management issues (e.g. evaluating and managing subcontractor performance and
personnel changes).
Please include all Quality Management System, Quality Control, and Quality
Assurance updates as part of this report or as requested by the COR.


SECTION II Part C: TECHNICAL PROGRESS – This section shall document the results
of work completed and costs incurred during the period covered in relation to
proposed progress, effort, and budget. The report shall be in sufficient detail
to explain comprehensively the results achieved.


SECTION II Part D: ISSUES – This section shall include a description of problems
encountered and proposed corrective action; differences between planned and
actual progress; why the differences have occurred and what corrective actions
are planned; and if a project activity is delinquent, then what corrective
action steps are planned.
Revised timelines shall be provided.


SECTION II Part E: PROPOSED WORK – This section shall include a summary of work
proposed as an annual forecast for the next reporting period, by a certain date,
and by whom.


SECTION II Part F: MANUFACTURING AND SUPPLY CHAIN MANAGEMENT – This
section shall include a summary of the manufacturing and supply-chain related
activities. Also include in this section updates to the production plan,
capacity projections, stability results, inventory and shipment/distribution
information.


Invoices: Summary of any invoices submitted during the reporting period.


An Annual Progress Report will not be required for the period when the Final
Technical Progress Report is due.


C.
Draft Final Report and Final Report



These reports are to include a summation of the work performed and results
obtained for execution of various studies or technical work packages during the
entire contract period of performance. This report shall be in sufficient detail
to describe comprehensively the results achieved. The Draft Final Progress
Report shall be due forty-five (45) calendar days prior to the expiration date
of the contract and the Final Progress Report is due on or before the expiration
date of the contract. The report shall conform to the following format:


Title Page: The title for these reports shall include the contract number and
title; the type of report and period that it covers; the Contractor's name,
address, telephone number, fax number, and e-mail address; and the date of
submission.


Distribution List: A list of individuals receiving the Technical Progress
report.


Progress:


SECTION I: EXECUTIVE SUMMARY - Summarize the purpose and scope of the contract
effort including a summary of the major accomplishments relative to the specific
activities set forth in the Statement of Work.


SECTION II: RESULTS - A detailed description of the work performed and the
results obtained including all expenses for the entire contract period of
performance.


D.
FDA Regulatory Agency Correspondence, Meeting Summaries, and Submissions.



a.
Within five business days of any formal meeting with the FDA or other regulatory
agency, the Contractor shall forward the initial draft minutes to BARDA. The
Contractor shall forward the final minutes when available.



b.
Within five business days of any informal meeting with the FDA or other
regulatory agency, the Contractor shall provide a formal contact report to
BARDA. The Contractor shall forward the final minutes when available and if
applicable.



c.
The Contractor shall forward the dates and times of any formal meeting with the
FDA and other regulatory agencies to BARDA as soon as the meeting times are
known and make arrangements for appropriate BARDA staff to attend the meetings.



d.
The Contractor shall provide BARDA the opportunity to review and comment upon
any documents to be submitted to the FDA or other regulatory agency. The
Contractor shall provide BARDA with five (5) business days in which to review
and provide comments back to the Contractor prior to the Contractor's submission
to the FDA.



e.
The Contractor shall make Standard Operating Procedures (SOPs) available upon
request from COR.



f.
The Contractor shall provide raw data and/or specific analysis of data generated
with USG funds upon request from the COR.



g.
The Contractor shall notify the Contracting Officer's Representative and
Contracting Officer within 24 hours of all site visits/audits conducted by the
FDA or any other regulatory agency. The Contractor shall provide the USG with an
exact copy (non-redacted) of the FDA Form 483 and the Establishment Inspection
Report (EIR). The Contractor shall provide the Contracting Officer's



Representative and Contracting Officer copies of the plan for addressing areas
of non-conformance to FDA regulations for GLP guidelines as identified in the
audit report, status updates during the plans execution, and a copy of all final
responses to the FDA. The Contractor shall also provide redacted copies of any
FDA audits received from subcontractors that occur as a result of this contract
or for this product. The Contractor shall make arrangements with the COR for the
appropriate BARDA representative(s) to be present during the final debrief by
the regulatory inspector.


E.
Other Requirements/Deliverables



a.
Integrated Master Project Plan

The Contractor shall provide an Integrated Master Project Plan (including
tabular and Gantt forms) to BARDA that clearly indicates the critical path to
annual deliverables and Work Breakdown Structure (WBS) elements. Attention shall
be placed on providing sufficient turnaround time for the USG (BARDA, FDA, and
CDC) for review of critical documentation. The Contractor shall integrate to
demonstrate interdependencies among all CLINS. The Integrated Master Project
Plan shall be incorporated into any potential contract and will be used to
monitor performance of the contract. This report shall be due within 90 days of
contract award. Updates shall be due as requested by the COR or Alternate COR.


i.
Critical Path Milestones

The Integrated Master Project Plan shall outline key, critical path milestones,
with "Go/No Go" decision criteria (entrance and exit criteria for each phase of
the project). This report shall be due within 90 days of contract award. Updates
shall be due as requested by the COR or Alternate COR.


ii.
Work Breakdown Structure

The USG has provided a Contract Work Breakdown Structure (CWBS) template (See
 http://www.phe.gov/about/amcg/contracts/Pages/toolkit.aspx) and the Contractor
shall further delineate the CWBS to Level 5 as part of their Integrated Master
Project Plan. The WBS shall be discernable and consistent. BARDA may require
Contractor to furnish WBS data at the work package level or at a lower level if
there is significant complexity and risk associated with the task. This report
shall be due within 90 days of contract award. Updates shall be due as requested
by the COR or Alternate COR.


iii.
Risk Mitigation Plan/Matrix

The Contractor shall develop and maintain a risk management plan that highlights
potential problems and/or issues that may arise during the life of the contract,
their impact on cost, schedule and performance, and appropriate remediation
plans. This plan shall reference relevant WBS/SOW elements where appropriate.
The USG has provided a Risk Mitigation Matrix template (See
http://www.phe.gov/about/amcg/contracts/Pages/toolkit.aspx) to be completed by
any prospective Contractor. This report shall be due within 90 days of contract
award. Updates shall be due as requested by the COR or Alternate COR.


b.
Technology Packages

Technology packages developed under the contract that includes complete
protocols must be submitted at the request of the BARDA Contracting Officer's
Representative. See FAR clauses 52.227-11, Patent Rights-Ownership by the
Contractor, and 52.227-14, Rights in Data. This report shall be due upon request
from the COR or Alternate COR.


c.
Experimental Protocols

The Contractor shall submit to the COR all protocols and associated
study/experiment/test plans prior to the execution of any non-clinical animal
study or clinical study for BARDA approval or upon request by the COR or
Alternate COR when required. Approval must be provided in writing by the COR or
Alternate COR prior to the execution of the study.


d.
Annual/Final Invention Report

All reports and documentation required by FAR Clause 52.227-11, Patent Rights-
Ownership by the Contractor, including, but not limited to, the invention
disclosure report, the confirmatory license, and the Government support
certification. An Annual Invention Report shall be due on or before the 30th
calendar day after the completion of each reporting period. A Final Invention
Report (see FAR 27.303 (b)(2)(ii)) shall be due on or before the expiration date
of the contract. If no invention is disclosed or no activity has occurred on a
previously disclosed invention during the applicable reporting period, a
negative report shall be submitted to the Contracting Officer.


e.
Publications

Any manuscript or scientific meeting abstract containing data generated under
this contract must be submitted to COR for review prior to submission.
Publications are due within 10 business days for manuscripts and 5 business days
for abstracts prior to public release.


f.
Press Releases

The Contractor agrees to accurately and factually represent the work conducted
under this contract in all press releases. The Contractor shall ensure the
Contracting Officer has received and approved an advanced copy of any press
release not less than five (5) business days prior to the issuance of any
potential press release.


g.
Incident Security Report

The Contractor shall report to the government any activity; or incident that is
in violation of established security standards; or indicates the loss or theft
of government products. Reports shall be due within 24 hours after occurrence of
an activity or incident.
 
h.
Security Plan

                               The Contractor shall submit a draft security plan
within 90 days of contract award. A detailed security plan with any updates
shall be submitted for
                                  approval at least three (3) months prior to
the initiation of product procurement with proper documentation. The Contractor
shall cooperate with USG
                                  representatives to develop a sustainable
security plan to ensure continued security of the premises. Security plan
updates are required when an incident
                                 security report has been filed.


F.
Earned Value Management System Plan



a.
Earned Value Management System Plan:



Subject to the requirements under HHSAR Clause 352.234-3, the Contractor shall
use principles of Earned Value Management System (EVMS) in the management of
this contract (include this plan as part of the monthly, annual, and final
reports). The Seven Principles are:


I.
Plan all work scope for the program to completion.



II.
Break down the program work scope into finite pieces that can be assigned to a
responsible person or organization for control of technical, schedule, and cost
objectives.



III.
Integrate program work scope, schedule, and cost objectives into a performance
measurement baseline plan against which accomplishments may be measured. Control
changes to the baseline.



IV.
Use actual cost incurred and recorded in accomplishing the work performed.



V.
Objectively assess accomplishments at the work performance level.

VI.
Analyze significant variances from the plan, forecast impacts, and prepare an
estimate at completion based on performance to date and work to be performed.



VII.
Use earned value information in the company's management processes.



VIII.
Elements of EVMS shall be applied to all CLINs as part of the Integrated Master
Project Plan, the Contractor shall submit  a written summary of the management
procedures that it will establish, maintain and use to comply with EVMS
requirements.



b.
Performance Measurement Baseline Review (PMBR):



The Contractor shall submit a PMBR plan electronically via email to the CO and
COR for a PMBR to occur within 90 days of contract award. At the PMBR, the
Contractor and BARDA shall mutually agree upon the budget, schedule and
technical plan baselines (Performance Measurement Baseline). These baselines
shall be the basis for monitoring and reporting progress throughout the life of
the contract. The PMBR is conducted to achieve confidence that the baselines
accurately capture the entire technical scope of work, are consistent with
contract schedule requirements, are reasonably and logically planned, and have
adequate resources assigned. The goals of the PMBR are as FOLLOWS:


I.
Jointly assess areas such as the Contractor's planning for complete coverage of
the SOW, logical scheduling of the work activities, adequate resources, and
identification of inherent risks.



II.
Confirm the integrity of the Performance Measurement Baseline (PMB).



III.
Foster the use of EVM as a means of communication.



IV.
Provide confidence in the validity of Contractor reporting



V.
Identify risks associated with the PMB.



VI.
Present any revised PMBs for approval.



VII.
Present an Integrated Master Schedule: The Contractor shall deliver an initial
program level Integrated Master Schedule (IMS) that rolls up all time-phased WBS
elements down to the activity level. This IMS shall include the dependencies
that exist between tasks. This IMS will be agreed to and finalized at the PMBR.
DI- MGMT-81650 may be referenced as guidance in creation of the IMS (see
http://www.acq.osd.mil/pm/).



VIII.
Present the Risk Management Plan.



c.
Integrated Master Schedule



The Contractor shall provide a program Integrated Master Schedule (IMS) with
monthly status updates (e.g. % complete with program tasks).


Initial IMS due thirty (30) days after award. Monthly status updates are due the
20th day of the month after the end of each month.


The Integrated Master Schedule shall be incorporated into the contract, and
shall be used to monitor performance of the contract. The Contractor shall
include the key milestones and Go/No Go decision gates. The Contractor shall
include BARDA Portfolio Management Milestones (See the AMCG Business Toolkit for
a description and sample
(http://www.phe.gov/about/amcg/contracts/Pages/toolkit.aspx) in their IMS and
provide monthly updates within their IMS. This IMS shall include the following
fields at a minimum; baseline start and finish, forecast start and finish,
actual start and finish, predecessor and/or successor. The Contractor shall
deliver the Integrated Master Schedule, viewed at the work package level in MS
Project file format


d.
Earned Value Contract Performance Report (EV-CPR)



a.
The Offeror shall deliver an Earned Value Contract Performance Report (CPR) on a
monthly basis per the instruction in DI-MGMT-81466A (see
 http://www.acq.osd.mil/pm/). The Contractor shall provide Format 1, Format 3,
and Format 5 only. Format 1 will be reported at the Work Breakdown Structure
level 3 agreed to by BARDA and the Contractor.



b.
EV Variance thresholds will be negotiated with the Contractor post-award but for
planning purposes will likely be (+/- 10% and $30,000). In conjunction with the
CPR, the Contractor shall provide a monthly update to the IMS with up to date
performance data and shall include actual start/finish and projected start /
finish dates.



c.
The supplemental monthly CAP report shall contain, at the work package level,
time phased budget (budgeted cost of work scheduled (BCWS)), earned value
(budgeted cost of work performed (BCWP)), and actual costs of work performed
(ACWP) as captured in the Contractor's EVM systems.



d.
The Contractor and BARDA shall participate in regular meetings to coordinate and
oversee the contracting effort as requested by the COR. Such meetings may
include, but are not limited to, site visits to the Contractor's and/or

subcontractor's facilities, meetings with individual Contractors and other HHS
officials to discuss the technical, regulatory, and ethical aspects of the
program. The Contractor shall provide data, reports, and presentations to groups
of outside experts and USG personnel and Government-contracted subject matter
experts as required by the BARDA COR in order to facilitate review of contract
activities.


e.
The Contractor shall provide a list of individuals to serve as primary and
secondary points of contact who will be available 24 hours a day, seven days a
week, to be notified in case of a public health emergency.



ARTICLE F.3. DELIVERIES


Successful performance of the final contract shall be deemed to occur upon
performance of the work set forth in the Statement of Work dated September 30,
2016, set forth in SECTION J - List of Attachments of this contract and upon
delivery and acceptance by the Contracting Officer, or the duly authorized
representative, of the following items in accordance with the stated delivery
schedule below:




Item No.
Description
Addresses
Deliverable Schedule
1
Monthly Progress Report
CO: (1) electronic copy
 
COR: (1) electronic copy
Reports are due on or before the 15th of each month following the end of each
reporting period.
2
Annual Progress Report
CO: (1) electronic copy
 
COR: (1) electronic copy
Reports are due on or before the 30th calendar day following the end of each
reporting period.
3
Draft Final Progress Report
CO: (1) electronic copy
 
COR: (1) electronic copy
Report is due 45 Calendar days prior to the expiration date of the contract.
4
Final Progress Report
CO: (1) electronic copy
 
COR: (1) electronic copy
Report is due on or before the expiration date of the contract.
5
FDA/ Regulatory Agency Correspondence and Meeting Summaries
COR: (1) electronic copy
Reports are due within 5 business days of each meeting for Contractor's minutes,
upon receipt of minutes from FDA/ regulatory agency, and upon request from the
COR or Alternate COR.
6
Integrated Master Project Plan
-Critical Path Milestones
- Work Breakdown Structure
- Risk Mitigation Plan/Matrix
COR: (1) electronic copy
Report is due within 90 days of contract award. Updates are due as requested by
the COR or Alternate COR.
7
Technology Packages
COR: (1) electronic copy
Upon request from the COR or Alternate COR.
8
Experimental Protocols for non- clinical animal studies or clinical studies
COR: (1) electronic copy
Upon request from the COR or Alternate COR. Written approval from the COR or
Alternate COR is required prior to the execution of the study.
9
Annual/Final Invention Report
CO: (1) electronic copy
 
COR: (1) electronic copy
An Annual Invention Report is due on or before the 30th calendar day after the
completion of each reporting period. A Final Invention Report is due on or
before the expiration date of the






     
contract.
10
Publications
COR: (1) electronic copy
Reports are due within 10 business days for manuscripts and 5 business days for
abstracts.
11
Press Releases
CO: (1) electronic copy
 
COR: (1) electronic copy
Reports/Notices are due for approval to the CO not less than five (5) business
days prior to the issuance of any potential press release.
12
Incident Security Report
CO: (1) electronic copy
 
COR: (1) electronic copy
Reports are due within 24 hours after occurrence of an activity or incident.
13
Security Plan
CO: (1) electronic copy
 
COR: (1) electronic copy
Draft report is due within 90 days of contract award.
Updates are due at least 3 months prior to product procurement or as requested
by the COR or Alternate COR.
14
Earned Value Management Requirements
CO: (1) electronic copy
 
COR: (1) electronic copy
As detailed in Section F.2 Reporting Requirements, subpart -F.



Email Addresses: CO – [**]
COR – [**]


ARTICLE F.4. FEDERAL ACQUISITION REGULATION CLAUSES INCORPORATED BY REFERENCE,
FAR 52.252-2 (FEBRUARY 1998)


This contract incorporates the following clause(s) by reference, with the same
force and effect as if it were given in full text. Upon request, the Contracting
Officer will make its full text available.
The full text of each clause may be accessed electronically at this address:
http://www.acquisition.gov/far.


FAR 52.242-15, Stop Work Order (August 1989)
FAR 52.242-15, Alternate 1 (April 1984) is applicable to this contract.


 
SECTION G - CONTRACT ADMINISTRATION DATA


ARTICLE G.1. CONTRACTING OFFICER


The following Contracting Officer (CO) will represent the Government for the
purpose of this contract:


[**] DHHS/OS/ASPR/AMCG 200 C St.
Washington, D.C. 20024


a.
The Contracting Officer (CO) is the only individual who can legally commit the
Government to the expenditure of public funds. No person other than the CO can
make any changes to the terms, conditions, general provisions, specifications or
other requirements of this contract.



b.
The Contracting Officer (CO) is the only person with authority to act as agent
of the Government under this contract. Only the CO has authority to: (1) direct
or negotiate any changes in the statement of work; (2) modify or extend the
period of performance; (3) change the delivery schedule; (4) authorize
reimbursement to the Contractor for any costs incurred during the performance of
this contract; or (5) otherwise change any terms and conditions of this
contract.



c.
No information, other than that which may be contained in an authorized
modification to this contract duly issued by the CO, shall be considered grounds
for deviation from this contract.



d.
The Government may unilaterally change its CO designation.



ARTICLE G.2. CONTRACTING OFFICER'S REPRESENTATIVE (COR)


The following Contracting Officer's Representative (COR) will represent the
Government for the purpose of this contract:


[**]        Contracting Officer's Representative
Biomedical Advanced Research and Development Authority (BARDA)
Office of the Assistant Secretary for Preparedness and Response
Department of Health and Human Services
[**]


Mailing Address: 200 C St.
Washington, D.C. 20024
Alternate COR:
[**]
Alternate Contracting Officer's Representative (COR)
Biomedical Advanced Research and Development Authority (BARDA) Office of the
Assistant Secretary for Preparedness and Response Department of Health and Human
Services
[**]


Mailing Address: 200 C St.
Washington, D.C. 20024


The COR is responsible for:
a.
Monitoring the Contractor's technical progress, including the surveillance and
assessment of performance and recommending to the Contracting Officer changes in
requirements;

b.
Assisting the Contracting Officer in interpreting the statement of work and any
other technical performance requirements;

c.
Performing technical evaluation as required;

d.
Performing technical inspections and assisting the Contracting Officer in
acceptances of deliverables required by this contract; and

e.
Assisting in the resolution of technical problems encountered during
performance.

f.
The Government may unilaterally change its COR designation(s).



ARTICLE G.3. KEY PERSONNEL


The key personnel specified in this contract are considered to be essential to
work performance. At least 30 days prior to diverting any of the specified
individuals to other programs or contracts (or as soon as possible, if an
individual must be replaced, for example, as a result of leaving the employ of
the Contractor), the Contractor shall notify the Contracting Officer and shall
submit comprehensive justification for the diversion or replacement request
(including proposed substitutions for key personnel) to permit evaluation by the
Government of the impact on performance under this contract. The Contractor
shall not divert or otherwise replace any key personnel without the written
consent of the Contracting Officer. The Government may modify the contract to
add or delete key personnel at the request of the Contractor or Government.


The following individuals are considered to be essential to the work being
performed hereunder:


Name
Title
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]
[**]



ARTICLE G.4. INVOICE SUBMISSION


a.
The Contractor shall submit an electronic copy of contract monthly
invoices/financial reports to the Contracting Officer as defined above, in
ARTICLE G of this contract.

b.
Contractor invoices/financial reports shall conform to the form, format, and
content requirements of the instructions for Invoice/Financing requests made a
part of the contract at Section J, Attachments 2 & 3.



c.
Monthly invoices must include the cumulative total expenses to date, adjusted
(as applicable) to show any amounts suspended by the Government.



d.
The Contractor agrees to immediately notify the Contracting Officer in writing
if there is an anticipated overrun (any amount) or unexpended balance (greater
than 10 percent) of the estimated costs for the base period or any options for
additional quantities (See estimated costs under Articles B.2 and B.3) and the
reasons for the variance. Also refer to the requirements of FAR Clause
52.232-20, Limitation of Cost.



e.
The Contractor shall submit an electronic copy of the payment request to the
approving official instead of a paper copy. The payment request shall be
transmitted as an attachment via e-mail to the address listed above in one of
the following formats: MSWord,



MS Excel, or Adobe Portable Document Format (PDF). Only one payment request
shall be submitted per e-mail and the subject line of the e-mail shall include
the Contractor's name, contract number, and unique invoice number.


f.
All invoice submissions shall be in accordance with FAR Clause 52.232-25, Prompt
Payment.



g.
Invoices shall be delivered electronically to the Contracting Officer (CO), the
Contracting Officer's Representative (COR), PSC, and e-Room electronically.
Unless otherwise specified by the Contracting Officer, all deliverables,
invoices, and reports furnished to the Government under the resultant contract
shall be addressed as follows:





[**]
Contracting Officer HHS/ASPR/AMCG
200 C Street, S.W. Washington, DC 20024
Email: [**]
[**]
Contracting Officer Representative HHS/ASPR/BARDA
200 C Street, S.W. Washington, DC 20024
Email: [**]
Email invoices to:  PSC_Invoices@psc.hhs.gov e-Room





ARTICLE G.5. INDIRECT COST RATES


The established provisional billing rates are based on rates approved by
NIH-DFAS and adjustments made for consumable materials, which are specific to
this contract HHSO100201600030C, per 2016 Provisional Billing Rate letter dated
September 15, 2016. The following interim provisional indirect rates will be
utilized for billing purposes during the period of performance: Fringe benefits
at [**]%, Development O/H at [**]%, G&A at [**]% and Material and Subcontracting
Handling at [**]%. Final rate proposals must be sent to the Contracting Officer
upon immediate notification from the cognizant audit agency. See FAR Clause
52.216-7, Allowable Cost and Payment.


ARTICLE G.6. PROVIDING ACCELERATED PAYMENT TO SMALL BUSINESS SUBCONTRACTORS, FAR
52.232-40 (December 2013)


(a)
Upon receipt of accelerated payments from the Government, the Contractor shall
make accelerated payments to its small business subcontractors under this
contract, to the maximum extent practicable and prior to when such payment is
otherwise required under the applicable contract or subcontract, after receipt
of a proper invoice and all other required documentation from the small business
subcontractor.



(b)
The acceleration of payments under this clause does not provide any new rights
under the prompt Payment Act.



(c)
Include the substance of this clause, include this paragraph c, in all
subcontracts with small business concerns, including subcontracts with small
business concerns for the acquisition of commercial items.



ARTICLE G.7. POST AWARD EVALUATION OF CONTRACTOR PERFORMANCE


1.
Contractor Performance Evaluations



Interim and final evaluations of Contractor performance will be prepared on this
contract in accordance with FAR Subpart 42.15. The final performance evaluation
will be prepared at the time of completion of work. In addition to the final
evaluation, interim evaluation(s) will be prepared annually as to coincide with
the Anniversary date of the contract.


Interim and final evaluations will be provided to the Contractor as soon as
practicable after completion of the evaluation. The Contractor will be permitted
thirty days to review the document and to submit additional information or a
rebutting statement. If agreement cannot


be reached between the parties, the matter will be referred to an individual one
level above the Contracting Officer whose decision will be final.


Copies of the evaluations, Contractor responses, and review comments, if any,
will be retained as part of the contract file, and may be used to support future
award decisions.


2.
Electronic Access to Contractor Performance Evaluations



Contractors may access evaluations through a secure website for review and
comment at the following:


http://cpars.gov


ARTICLE G.8. CONTRACT COMMUNICATIONS/CORRESPONDENCE


The Contractor shall identify all correspondence, reports, and other data
pertinent to this contract by imprinting the contract number HHSO100201600030C
from Page 1 of the contract.


ARTICLE G.9. GOVERNMENT PROPERTY


1.
In addition to the requirements of the clause, GOVERNMENT PROPERTY, incorporated
in SECTION I of this contract, the Contractor shall comply with the provisions
of HHS Publication, "Contractor's Guide for Control of Government Property,"
which is incorporated into this contract by reference. This document can be
accessed at:



http://www.hhs.gov/hhsmanuals/ (HHS Logistics Management Manual)


Among other issues, this publication provides a summary of the Contractor's
responsibilities regarding purchasing authorizations and inventory and reporting
requirements under the contract.


2.
Notwithstanding the provisions outlined in the HHS Publication, "Contractor's
Guide for Control of Government Property," which is incorporated in this
contract in paragraph 1 above, the Contractor shall use the form entitled,
"Report of Government Owned, Contractor Held Property" for submitting summary
reports required under this contract, as directed by the Contracting Officer or
his/her designee. This form is included as an attachment in SECTION J of this
contract.



3.
Title will vest in the Government for equipment purchased as a direct cost.



 
Section H – Special Contract Requirements


ARTICLE H.1. PROTECTION OF HUMAN SUBJECTS


a.
The Contractor agrees that the rights and welfare of human subjects involved in
research under this contract shall be protected in accordance with 45 CFR Part
46 and with the Contractor's current Assurance of Compliance on file with the
Office for Human Research Protections (OHRP), Department of Health and Human
Services. The Contractor further agrees to provide certification at least
annually that the Institutional Review Board has reviewed and approved the
procedures, which involve human subjects in accordance with 45 CFR Part 46 and
the Assurance of Compliance.



b.
The Contractor shall bear full responsibility for the performance of all work
and services involving the use of human subjects under this contract and shall
ensure that work is conducted in a proper manner and as safely as is feasible.
The parties hereto agree that the Contractor retains the right to control and
direct the performance of all work under this contract. The Contractor shall not
deem anything in this contract to constitute the Contractor or any
subcontractor, agent or employee of the Contractor, or any other person,
organization, institution, or group of any kind whatsoever, as the agent or
employee of the Government. The Contractor agrees that it has entered into this
contract and will discharge its obligations, duties, and undertakings and the
work pursuant thereto, whether requiring professional judgment or otherwise, as
an independent Contractor without imputing liability on the part of the
Government for the acts of the Contractor or its employees.



c.
Contractors involving other agencies or institutions in activities considered to
be engaged in research involving human subjects must ensure that such other
agencies or institutions obtain their own FWA if they are routinely engaged in
research involving human subjects or ensure that such agencies or institutions
are covered by the Contractors' FWA via designation as agents of the institution
or via individual investigator agreements (see OHRP website at:
http://www.hhs.gov/ohrp/policy/guidanceonalternativetofwa.pdf).



d.
If at any time during the performance of this contract, the Contracting Officer
determines, in consultation with OHRP that the Contractor is not in compliance
with any of the requirements and/or standards stated in paragraphs (a) and (b)
above, the Contracting Officer may immediately suspend, in whole or in part,
work and further payments under this contract until the Contractor corrects the
noncompliance. The Contracting Officer may communicate the notice of suspension
by telephone with confirmation in writing. If the Contractor fails to complete
corrective action within the period of time designated in the Contracting
Officer's written notice of suspension, the Contracting Officer may, after
consultation with OHRP, terminate this contract in whole or in part, and the
Contractor's name may be removed from the list of those Contractors with
approved Human Subject Assurances.



ARTICLE H.2. NON-CLINICAL RESEARCH


PHS Policy on Humane Care and Use of Laboratory Animals


Before initiation of research and then with the annual progress report, the
Contractor must submit to the Government a copy of the current Institutional
Animal Care and Use Committees (IACUC) documentation of continuing review and
approval and the Office of Laboratory Animal Welfare (OLAW- National Institutes
of Health) Federal Wide Assurance (FWA) number for the institution or site.
If other institutions are involved in the research (e.g., a multicenter trial or
study), each institution's IACUC must review and approve the protocol. They must
also provide the Government initial documentation and documentation of
continuing review and approval and FWA number.


The Contractor must ensure that the applications as well as all protocols are
reviewed by the performing institution's IACUC.
To help ensure the safety of animals used in BARDA funded studies, the
Contractor must provide the Government copies of documents related to all major
changes in the status of ongoing protocols, including the following:
a)
All amendments or changes to the protocol, identified by protocol version
number, date, or both and date it is valid.

b)
All material changes in IACUC policies and procedures, identified by version
number, date, and all required signatories (if applicable)

c)
Termination or temporary suspension of the study(ies) for regulatory issues

d)
Termination or temporary suspension of the protocol.

e)
Any change that is made in the specific IACUC approval for the indicated
study(ies).

f)
Any other problems or issues that could affect the scientific integrity of the
study(ies), i.e. fraud, misrepresentation, misappropriation of funds, etc.

Contractors must notify the Government by email of any of the above changes
within three business days from the time Contractor becomes aware of such
changes, followed by a letter signed by the institutional business official,
detailing notification of the change of status to the local IACUC and a copy of
any responses from the IACUC.
If a non-clinical protocol has been reviewed by an institutional biosafety
committee (IBC) or the NIH Recombinant DNA Advisory Committee (RAC), the
Contractor must provide information about the initial and ongoing review and
approval, if any. See the NIH Guidelines for Research  Involving Recombinant DNA
Molecules.


Non-Clinical Data and Safety Monitoring Requirements


The Contractor shall continue safety monitoring for all non-clinical studies of
investigational drugs, devices, or biologics. FDA expects non-clinical studies
to include safety in addition to efficacy. The Contractor should consider
evaluation of clinical relevant safety markers in the pivotal and non-pivotal,
non-clinical studies.
BARDA will work with the Contractors on decisions regarding the type and extent
of safety data accrual to be employed before the start of efficacy or safety
studies.
The Contractor shall inform the Government of any upcoming site visits and/or
audits of CRO facilities funded under this effort. The Government reserves the
right to accompany the Contractor on site visits and/or audits of CROs as the
Government deems necessary.


BARDA Review Process Before Non-Clinical Study Execution Begins


The Government is under the same policy-driven assurances as NIH in that it has
a responsibility to ensure that mechanisms and procedures are in place to
protect the safety and welfare of animals used in BARDA funded non-clinical
trials. Therefore, before study execution, the Contractor must provide the
following (as applicable) for review and approval by the Government:
1.
Non-clinical research protocol to be submitted for IACUC approval identified by
version number, date, or both, including details of study design, euthanasia
criteria, proposed interventions, and exclusion criteria. Contractor should
reduce the number of animals required for a study using power of statistics

2.
Plans for the management of side effects, rules for interventions and euthanasia
criteria

3.
Procedures for assessing and collecting safety data

4.
If a study is contracted through CRO(s), work orders and service agreements the
Contractor shall assure that an integrated safety documentation plan is in place
for



the study site, pharmacy service records on the dosing material to be used and
excipients, and laboratory services (including histopathology).
5.
Documentation that the Contractor or CRO and all staff responsible for the
conduct of the research have received required training in the protection and
handling of animals

6.
Purchasing of animals and/or other supplies for non-clinical studies funded in
part or in whole by BARDA requires written approval by the Contracting Officer.
The Contractor must have the ability to return/re-sell animals, at purchase
price, to distributor or a third party, in the event that the protocols do not
obtain approval

7.
Provide justification for whether studies require good laboratory practice (GLP)
conditions



BARDA comments will be forwarded to the Contractor within two weeks (10 business
days) of receipt of the above information. The Contractor must address in
writing all study design, safety, regulatory, ethical, and conflict of interest
concerns raised by the BARDA COR to the satisfaction of the Government before
study execution. After the Government receives the corrected documentation, a
written protocol approval will be provided by the COR to the Contractor. This
written approval provides authorization to the Contractor to execute the
specific non-clinical animal study funded in part or in whole by the Government.


Documentation of IACUC approval, including OLAW FWA number, IACUC registration
number, and IACUC name, must be provided to the BARDA COR within 24 hours of
receipt by the Contractor.


In case of problems or issues, the BARDA COR will contact the Contractor within
two weeks (10 business days) by email or fax, followed within 30 calendar days
by an official letter to the principal investigator, with a copy to the
institution's office of sponsored programs, listing issues and appropriate
actions to be discussed.
Final decisions regarding ongoing safety reporting requirements for research not
performed under an Investigational New Drug Application (IND) must be made
jointly by the Government and the Contractor.


ARTICLE H.3. CLINICAL RESEARCH


These Clinical Terms apply to all contracts that involve clinical research.


The Government shall have unlimited rights to all protocols, data generated from
the execution of these protocols, and final reports, funded by the Government
under this contract, as defined in Rights in Data Clause in FAR 52.227-14. The
Government reserves the right to request that the Contractor provide any
contract deliverable in a non-proprietary form, to ensure the Government has the
ability to review and distribute the deliverables, as the Government deems
necessary.


H.3.1
Safety and Monitoring Issues



Institutional Review Board (IRB) or Independent Ethics Committee (IEC) Approval
Before initiation of research and then with Annual Progress Reports, the
Contractor shall submit to the Government a copy of the current IRB or IEC
approved informed consent document, documentation of continuing review and
approval and the Office of Human Research Protections (OHRP) FWA number for the
institution or site.


If other institutions are involved in the research (e.g., a multicenter clinical
trial or study), each institution's IRB or IEC must review and approve the
protocol. They must also provide the Government initial and annual documentation
of continuing review and approval, including the current approved informed
consent document and FWA number.


The grantee institution must ensure that the applications as well as all
protocols are reviewed by their IRB or IEC.


To help ensure the safety of participants enrolled in BARDA-funded studies, the
Contractor must provide the Government a summary explanation and copies of
documents related to all major changes in the status of ongoing protocols,
including the following:


1.
All amendments or changes to the protocol, identified by protocol version
number, date, or both and date it is valid.

2.
All changes in informed consent documents, identified by version number, date,
or both and dates it is valid.

3.
Termination or temporary suspension of patient accrual.

4.
Termination or temporary suspension of the protocol.

5.
Any change in IRB approval.

6.
Any other problems or issues that could affect the participants in the studies.



Contractors must notify BARDA through the Contracting Officer's Representative
(COR) and Contracting Officer (CO) of any of the above changes within 24 hours
from the time the Contractor becomes aware of the change by email, followed by a
letter signed by the institutional business official, detailing notification of
the change of status to the local IRB and a copy of any responses from the IRB
or IEC.


If a clinical protocol has been reviewed by an Institutional Bio-safety
Committee (IBC) or the NIH Recombinant DNA Advisory Committee (RAC), the
Contractor must provide information about the initial and ongoing review and
approval, if any. See the NIH Guidelines for Research Involving Recombinant DNA
Molecules.


H.3.2.
Data and Safety Monitoring Requirements



The Contractor may be required to conduct independent safety monitoring for
clinical trials of investigational drugs, devices, or biologics; clinical trials
of licensed products; and clinical research of any type involving more than
minimal risk to volunteers. Independent monitoring can take         a variety of
forms. Phase III clinical trials must have an assigned independent data
and  safety monitoring board (DSMB); other trials may require DSMB oversight as
well. The Contractor shall inform the Government of any upcoming site visits
and/or audits of Contractor facilities funded under this effort. BARDA reserves
the right to accompany the Contractor on site visits and/or audits of
Contractors and Subcontractors as the Government deems necessary.
The type of monitoring to be used shall be mutually agreed upon between the
Contractor and the Government before enrollment starts. Discussions with the
responsible BARDA COR regarding appropriate safety monitoring and approval of
the final monitoring plan by BARDA must occur before patient enrollment begins
and may include discussions about the appointment of one of the following:


1.
Independent Safety Monitor – a physician or other appropriate expert who is
independent of the study and available in real time to review and recommend
appropriate action regarding adverse events and other safety issues.



2.
Independent Monitoring Committee (IMC) or Safety Monitoring Committee (SMC) – a
small group of independent investigators and biostatisticians who review data
from a particular study.



3.
Data and Safety Monitoring Board – an independent committee charged with
reviewing safety and trial progress and providing advice with respect to study
continuation, modification, and termination. The Contractor may be required to
use an established BARDA DSMB or to organize an independent DSMB. All phase III
clinical trials must be reviewed by a DSMB; other trials may require DSMB
oversight as well. Please refer to: NIAID Principles for Use of a Data and
Safety Monitoring Board (DSMB) For Oversight of Clinical Trials Policy. The
Government retains the right to place a nonvoting member on the DSMB.



When a monitor or monitoring board is organized, a description of it, its
charter or operating procedures (including a proposed meeting schedule and plan
for review of adverse events), and roster and curriculum vitae from all members
must be submitted to and approved by the Government before enrollment starts.


Additionally, the Contractor must submit written summaries of all reviews
conducted by the monitoring group to the Government within 30 days of reviews or
meetings.


H.3.3.
BARDA Protocol Review Process Before Patient Enrollment Begins



BARDA has a responsibility to ensure that mechanisms and procedures are in place
to protect the safety of participants in BARDA-supported clinical trials.
Therefore, before patient accrual or participant enrollment, the Contractor must
provide the following (as applicable) for review and approval by the Government:


1.
Clinical research protocol to be submitted for approval by the IRB or IEC,
identified by version number, date, or both, including details of study design,
proposed interventions, patient eligibility, and exclusion criteria;

2.
Informed consent document, identified by version number, date, or both and date
it is valid;

3.
Plans for the management of side effects;

4.
Procedures for assessing and reporting adverse events;

5.
Plans for data and safety monitoring (see B above) and monitoring of the
clinical study site, pharmacy, and laboratory;

6.
Documentation that the Contractor and all study staff responsible for the design
or conduct of the research have received Good Clinical Practice (GCP) training
in the protection of human subjects.



BARDA comments will be forwarded to the Contractor within two weeks (10 business
days) of receipt of the above information. The Contractor must address in
writing all study design, safety, regulatory, ethical, and conflict of interest
concerns raised by the BARDA COR to the satisfaction of the Government before
patient accrual or participant enrollment can begin. After the Government
receives the corrected documentation, a written protocol approval will be
provided by the COR and CO to the Contractor. This written approval provides
authorization to the Contractor to execute the specific clinical study funded in
part or in whole by the Government.


Documentation of IRB or IEC approval, including OHRP FWA number, IRB or IEC
registration number, and IRB and IEC name, must be provided to the BARDA COR
within 24 hours of receipt by the Contractor.


H.3.4.
Required Time-Sensitive Notification



Under an IND or IDE, the sponsor must provide FDA safety reports of serious
adverse events. Under these Clinical Terms of Award, the Contractor must submit
copies to the responsible BARDA Contracting Officer's representative (COR) as
follows:


1.
Expedited safety report of unexpected or life-threatening experience or death –
A copy of any report of unexpected or life-threatening experience or death
associated with the use of an IND drug, which must be reported to FDA by
telephone or fax as soon as possible but no later than seven days after the IND
sponsor's receipt of the information, must be submitted to the BARDA program
officer or the Contracting Officer's Representative within 24 hours of FDA
notification.



2.
Expedited safety reports of serious and unexpected adverse experiences – A copy
of any report of unexpected and serious adverse experience associated with use
of an IND drug or any finding from tests in laboratory animals that suggests a
significant risk for human subjects, which must be reported in writing to FDA as
soon as possible but no later than 15 calendar days after the IND sponsor's
receipt of the information, must be submitted to the BARDA Contracting Officer's
Representative within 24 hours of FDA notification.





3.
IDE reports of unanticipated adverse device effect – A copy of any reports of
unanticipated adverse device effect submitted to FDA must be submitted to the
BARDA Contracting Officer's Representative within 24 hours of FDA notification.



4.
Expedited safety reports – shall be sent to the BARDA COR concurrently with the
report to FDA.



5.
Other adverse events documented during the course of the trial shall be included
in the annual IND report and reported to the BARDA annually.



In case of problems or issues, the BARDA COR will contact the Contractor within
10 working days by email, followed within 7 calendar days by an official letter
to the Contractor. The Contractor shall forward the official letter to the
principal investigator listing issues and appropriate actions to be discussed.


Safety reporting for research not performed under an IND.


Ongoing safety reporting requirements for research not performed under an IND
shall be mutually agreed upon by the BARDA Contracting Officer's Representative
and the Contractor.


ARTICLE H.4. HUMAN MATERIALS


The acquisition and supply of all human specimen material (including fetal
material) used under this contract shall be obtained by the Contractor in full
compliance with applicable State and Local laws and the provisions of the
Uniform Anatomical Gift Act in the United States, and no undue inducements,
monetary or otherwise, will be offered to any person to influence their donation
of human material.


ARTICLE H.5. CARE OF LIVE VERTEBRATE ANIMALS


a.
Before undertaking performance of any contract involving animal-related
activities where the species is regulated by USDA, the Contractor shall register
with the Secretary of Agriculture of the United States in accordance with 7
U.S.C. 2136 and 9 CFR sections 2.25 through 2.28. The Contractor shall furnish
evidence of the registration to the Contracting Officer.



b.
The Contractor shall acquire vertebrate animals used in research from a dealer
licensed by the Secretary of Agriculture under 7 U.S.C. 2133 and 9 CFR Sections
2.1- 2.11, or from a source that is exempt from licensing under those sections.



c.
The Contractor agrees that the care, use and intended use of any live vertebrate
animals in the performance of this contract shall conform with the Public Health
Service (PHS) Policy on Humane Care of Use of Laboratory Animals (PHS Policy),
the current Animal Welfare Assurance (Assurance), the Guide for the Care and Use
of Laboratory Animals (National Academy Press, Washington, DC) and the pertinent
laws and regulations of the United States Department of Agriculture (see 7
U.S.C. 2131 et seq. and 9 CFR Subchapter A, Parts 1-4). In case of conflict
between standards, the more stringent standard shall govern.



d.
If at any time during performance of this contract, the Contracting Officer
determines, in consultation with the Office of Laboratory Animal Welfare (OLAW),
National Institutes of Health (NIH), that the Contractor is not in compliance
with any of the requirements and standards stated in paragraphs (a) through (c)
above, the Contracting Officer may immediately suspend, in whole or in part,
work and further payments under this contract until the Contractor corrects the
noncompliance. Notice of the suspension may be communicated by telephone and
confirmed in writing. If the Contractor fails to complete corrective action
within the period of time designated in the Contracting Officer's written notice
of suspension, the Contracting Officer may, in consultation with OLAW, NIH,
terminate this contract in whole or in part, and the Contractor's name may be
removed from the list of those contractors with approved Assurances.



Note: The Contractor may request registration of its facility and a current
listing of licensed dealers from the Regional Office of the Animal and Plant
Health Inspection Service (APHIS), USDA, for the region in which its research
facility is located. The location of the appropriate APHIS Regional Office, as
well as information concerning this program may be obtained by contacting the
Animal Care Staff, USDA/APHIS, 4700 River Road, Riverdale, Maryland 20737
(E-mail: ace@aphis.usda.gov; W eb site:
(http://www.aphis.usda.gov/animal_welfare).


 
ARTICLE H.6. ANIMAL WELFARE


All research involving live, vertebrate animals shall be conducted in accordance
with the Public Health Service Policy on Humane Care and Use of Laboratory
Animals. This policy may be accessed
at:http://grants1.nih.gov/grants/olaw/references/phspol.htm


ARTICLE H.7. INFORMATION ON COMPLIANCE WITH ANIMAL CARE REQUIREMENTS


Registration with the U. S. Dept. of Agriculture (USDA) is required to use
regulated species of animals for biomedical purposes. USDA is responsible for
the enforcement of the Animal Welfare Act (7 U.S.C. 2131 et. seq.),
http://www.nal.usda.gov/awic/legislat/awa.htm.


The Public Health Service (PHS) Policy is administered by the Office of
Laboratory Animal Welfare (OLAW) http://grants2.nih.gov/grants/olaw/olaw.htm. An
essential requirement of the PHS Policy
http://grants2.nih.gov/grants/olaw/references/phspol.htm is that every
institution using live vertebrate animals must obtain an approved assurance from
OLAW before they can receive funding from any component of the U. S. Public
Health Service.


The PHS Policy requires that Assured institutions base their programs of animal
care and use on the Guide for the Care and Use of Laboratory Animals
 http://www.nap.edu/readingroom/books/labrats/ and that they comply with the
regulations (9 CFR, Subchapter
A)http://www.nal.usda.gov/awic/legislat/usdaleg1.htm issued by the U.S.  
Department of Agriculture (USDA) under the Animal Welfare Act. The Guide may
differ from USDA regulations in some respects. Compliance with the USDA
regulations is an absolute requirement of this Policy.


The Association for Assessment and Accreditation of Laboratory Animal Care
International (AAALAC) http://www.aaalac.org is a professional organization that
inspects and evaluates programs of animal care for institutions at their
request. Those that meet the high standards are given the accredited status. As
of the 2002 revision of the PHS Policy, the only accrediting body recognized by
PHS is the AAALAC. While AAALAC Accreditation is not required to conduct
biomedical research, it is highly desirable. AAALAC uses the Guide as their
primary evaluation tool. They also use the Guide for the Care and Use of
Agricultural Animals in Agricultural Research and Teaching. It is published by
the Federated of Animal Science Societies  http://www.fass.org.



ARTICLE H.8.
REQUIREMENTS FOR ADEQUATE ASSURANCE OF PROTECTION OF VERTEBRATE ANIMAL SUBJECTS



The PHS Policy on Humane Care and Use of Laboratory Animals requires that
applicant organizations proposing to use vertebrate animals file a written
Animal Welfare Assurance with the Office for Laboratory Animal Welfare (OLAW),
establishing appropriate policies and procedures to ensure the humane care and
use of live vertebrate animals involved in research activities supported by the
PHS. The PHS Policy stipulates that an applicant organization, whether domestic
or foreign, bears responsibility for the humane care and use of animals in PHS-
supported research activities. Also, the PHS policy defines "animal" as "any
live, vertebrate animal used, or intended for use, in research, research
training, experimentation, biological testing or for related purposes." This
Policy implements and supplements the U.S. Government Principles for the
Utilization and Care of Vertebrate Animals Used in Testing, Research, and
Training, and requires that institutions use the Guide for the Care and Use of
Laboratory Animals as a basis for developing and implementing an institutional
animal care and use program. This Policy does not affect applicable State or  
local laws or regulations that impose more stringent standards for the care and
use of laboratory animals. All institutions are required to comply, as
applicable, with the Animal Welfare Act as amended (7 USC 2131 et. seq.) and
other Federal statutes and regulations relating to animals. These documents are
available from the Office of Laboratory Animal
Welfare, National Institutes of Health, Bethesda, MD 20892, (301) 496-7163. See
 http://grants.nih.gov/grants/olaw/olaw.htm.


No PHS supported work for research involving vertebrate animals will be
conducted by an organization, unless that organization is operating in
accordance with an approved Animal


Welfare Assurance and provides verification that the Institutional Animal Care
and Use Committee (IACUC) has reviewed and approved the proposed activity in
accordance with the PHS policy. Applications may be referred by the PHS back to
the institution for further review in the case of apparent or potential
violations of the PHS Policy. No award to an individual will be made unless that
individual is affiliated with an assured organization that accepts
responsibility for compliance with the PHS Policy. Foreign applicant
organizations applying for PHS awards for activities involving vertebrate
animals are required to comply with PHS Policy or provide evidence that
acceptable standards for the humane care and use of animals will be met.
Foreign applicant organizations are not required to submit IACUC approval, but
should provide information that is satisfactory to the Government to provide
assurances for the humane care of such animals.


ARTICLE H.9. APPROVAL OF REQUIRED ASSURANCE BY OLAW


Under governing regulations, federal funds which are administered by the
Department of Health and Human Services, Office of Biomedical Advanced Research
and Development Authority (BARDA) shall not be expended by the Contractor for
research involving live vertebrate animals, nor shall live vertebrate animals be
involved in research activities by the Contractor under this award unless a
satisfactory assurance of compliance with 7 U.S.C. 2316 and 9 CFR Sections
2.25-2.28 is submitted within 30 days of the initiation of research and approved
by the Office of Laboratory Animal Welfare (OLAW). Each performance site (if
any) must also assure compliance with 7 U.S.C. 2316 and 9 CFR Sections 2.25-2.28
with the following restriction: Only activities which do not directly involve
live vertebrate animals (i.e. are clearly severable and independent from those
activities that do involve live vertebrate animals) may be conducted by the
Contractor or individual performance sites pending OLAW approval of their
respective assurance of compliance with 7 U.S.C. 2316 and 9 CFR Sections
2.25-2.28. Additional information regarding OLAW may be obtained via the
Internet at  http://grants2.nih.gov/grants/olaw/references/phspol.htm


ARTICLE H.10. NEEDLE EXCHANGE


The Contractor shall not use contract funds to carry out any program of
distributing sterile needles or syringes for the hypodermic injection of any
illegal drug.


ARTICLE H.11. ACKNOWLEDGEMENT OF FEDERAL FUNDING


The Contractor shall clearly state, when issuing statements, press releases,
requests for proposals, bid solicitations and other documents describing
projects or programs funded in whole or in part with Federal money: (1) the
percentage of the total costs of the program or project which will be financed
with Federal money; (2) the dollar amount of Federal funds for the project or
program; and (3) the percentage and dollar amount of the total costs of the
project or program that will be financed by nongovernmental sources.


ARTICLE H.12. CONTINUED BAN ON FUNDING ABORTION AND CONTINUED BAN OF FUNDING OF
HUMAN EMBRYO RESEARCH


a.
The Contractor shall not use any funds obligated under this contract for any
abortion.



b.
The Contractor shall not use any funds obligated under this contract for the
following:

1.
The creation of a human embryo or embryos for research purposes; or



2.
Research in which a human embryo or embryos are destroyed,

discarded, or knowingly subjected to risk of injury of death greater than that
allowed for research on fetuses in utero under 45 CFR part 46 and Section 498(b)
of the Public Health Service Act (42 U.S.C. 289g(b)).


c.
The term "human embryo or embryos'" includes any organism,

not protected as a human subject under 45 CFR part 46 as of the date


of the enactment of this Act, that is derived by fertilization, parthenogenesis,
cloning, or any other means from one or more human gametes of human diploid
cells.


d.
The Contractor shall not use any Federal funds for the cloning of human beings.



ARTICLE H.13. DISSEMINATION OF FALSE OR DELIBERATELY MISLEADING INFORMATION


The Contractor shall not use contract funds to disseminate information that is
deliberately false or misleading.


ARTICLE H.14. OMB CLEARANCE


In accordance with HHSAR 352.211-3, Paperwork Reduction Act, the Contractor
shall not proceed with surveys or interviews until such time as Office of
Management and Budget (OMB) Clearance for conducting interviews has been
obtained by the Contracting Officer's Representative (COR) and the Contracting
Officer has issued written approval to proceed.


ARTICLE H.15. RESEARCH INVOLVING HUMAN FETAL TISSUE


All research involving human fetal tissue shall be conducted in accordance with
the Public Health Service Act, 42 U.S.C. 289g-1 and 289g-2. Implementing
regulations and guidance for conducting research on human fetal tissue may be
found at 45 CFR 46, Subpart B and
 http://grants1.nih.gov/grants/guide/notice-files/not93-235.html and any
subsequent revisions to this NIH Guide to Grants and Contracts ("Guide") Notice.


The Contractor shall make available, for audit by the Secretary, HHS, the
physician statements and informed consents required by 42 USC 289g-1(b) and (c),
or ensure HHS access to those records, if maintained by an entity other than the
Contractor.


ARTICLE H.16. REPORTING MATTERS INVOLVING FRAUD, WASTE, AND ABUSE


Anyone who becomes aware of the existence or apparent existence of fraud, waste
and abuse in BARDA funded programs is encouraged to report such matters to the
HHS Inspector General's Office in writing or on the Inspector General's Hotline.
The toll free number is 1-800-HHS-TIPS
(1-800-447-8477). All telephone calls will be handled confidentially. The e-mail
address is Htips@os.dhhs.gov and the mailing address is:


Office of Inspector General
Department of Health and Human Services TIPS HOTLINE
P.O. Box 23489 Washington, D.C. 20026


ARTICLE H.17. PROHIBITION ON CONTRACTOR INVOLVEMENT WITH TERRORIST ACTIVITIES


The Contractor acknowledges that U.S. Executive Orders and Laws, including but
not limited to
E.O.
13224 and P.L. 107-56, prohibit transactions with, and the provision of
resources and support to, individuals and organizations associated with
terrorism. It is the legal responsibility of the Contractor to ensure compliance
with these Executive Orders and Laws. This clause must be included in all
subcontracts issued under this contract.



ARTICLE H.18. RESTRICTION ON PORNOGRAPHY ON COMPUTER NETWORKS
The Contractor shall not use contract funds to maintain or establish a computer
network unless such network blocks the viewing, downloading, and exchanging of
pornography.


ARTICLE H.19. CERTIFICATION OF FILING AND PAYMENT OF TAXES
The Contractor must be in compliance with Section 518 of the Consolidated
Appropriations Act of FY 2014.


 
ARTICLE H.20. ELECTRONIC INFORMATION AND TECHNOLOGY ACCESSIBILITY NOTICE


a.
Section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d), as amended by
the Workforce Investment Act of 1998 and the Architectural and Transportation
Barriers Compliance Board Electronic and Information (EIT) Accessibility
Standards (36 CFR part 1194), require that when Federal agencies develop,
procure, maintain, or use electronic and information technology, Federal
employees with disabilities have access to and use of information and data that
is comparable to the access and use by Federal employees who are not individuals
with disabilities, unless an undue burden would be imposed on the agency.
Section 508 also requires that individuals with disabilities, who are members of
the public seeking information or services from a Federal agency, have access to
and use of information and data that is comparable to that provided to the
public who are not individuals with disabilities, unless an undue burden would
be imposed on the agency.



b.
Accordingly, any Offeror responding to this solicitation must comply with
established HHS EIT accessibility standards. Information about Section 508 is
available at  http://www.hhs.gov/web/508. The complete text of the Section 508
Final Provisions can be accessed at
http://www.access-board.gov/sec508/standards.htm.



c.
The Section 508 accessibility standards applicable to this solicitation are
stated in the clause at 352.239-74, Electronic and Information Technology
Accessibility.



In order to facilitate the Government's determination whether proposed EIT
supplies meet applicable Section 508 accessibility standards, Offerors must
submit an HHS Section 508 Product Assessment Template, in accordance with its
completion instructions. The purpose of the template is to assist HHS
acquisition and program officials in determining whether proposed EIT supplies
conform to applicable Section 508 accessibility standards. The template allows
Offerors or developers to self-evaluate their supplies and document--in
detail--whether they conform to a specific Section 508 accessibility standard,
and any underway remediation efforts addressing conformance issues.
Instructions for preparing the HHS Section 508 Evaluation Template are available
under Section 508 policy on the HHS Web site http://hhs.gov/web/508.


In order to facilitate the Government's determination whether proposed EIT
services meet applicable Section 508 accessibility standards, Offerors must
provide enough information to assist the Government in determining that the EIT
services conform to Section 508 accessibility standards, including any underway
remediation efforts addressing conformance issues.


d.
Respondents to this solicitation must identify any exception to Section 508
requirements. If a Offeror claims its supplies or services meet applicable
Section 508 accessibility standards, and it is later determined by the
Government, i.e., after award of a contract or order, that supplies or services
delivered do not conform to the described accessibility standards, remediation
of the supplies or services to the level of conformance specified in the
contract will be the responsibility of the Contractor at its expense.



(End of provision)


ARTICLE H.21. FULL EARNED VALUE MANAGEMENT SYSTEM


a.
The Contractor shall use an Earned Value Management System (EVMS) that is
compliant with the guidelines in ANSI/EIA Standard-748 (current version at the
time of award) to manage this contract. If the Contractor's current EVMS is not
compliant at the time of award, see paragraph (b) of this clause. The Contractor
shall submit EVM reports in accordance with the requirements of this contract.



b.
If, at the time of award, the Contractor's EVM system is not in compliance with
the EVMS guidelines in ANSI/EIA Standard-748 (current version at time of award),
the Contractor shall:



a.
Apply the current system to the contract; and

b.
Take necessary and timely actions to meet the milestones in the Contractor's
EVMS plan approved by the Contracting Officer.



c.
HHS will not formally validate or accept the Contractor's EVMS with respect to
this contract. The use of the Contractor's EVMS for this contract does not imply
HHS acceptance of the Contractor's EVMS for application to future contracts. The
Contracting Officer or designee will conduct a Compliance Review to assess the
Contractor's compliance with its approved plan. If the Contractor does not
follow the approved implementation schedule or correct all resulting system
deficiencies noted during the Compliance Review within a reasonable time, the
Contracting Officer may take remedial action that may include, but is not
limited to, suspension of or reduction in progress payments, or a reduction in
fee.



d.
HHS will conduct a Performance Measurement Baseline Review (PMBR). If a
pre-award PMBR has not been conducted, a post-award PMBR will be conducted by
HHS as early as practicable, but no later than ninety (90) days after contract
award. The Contracting Officer may also require a PMBR as part of the exercise
of an option or the incorporation of a major modification.



e.
Unless a waiver is granted by the CFA, Contractor-proposed EVMS changes require
approval of the CFA prior to implementation. The CFA will advise the Contractor
of the acceptability of such changes within 30 calendar days after receipt of
the notice of proposed changes from the Contractor. If the advance approval
requirements are waived by the CFA, the Contractor shall disclose EVMS changes
to the CFA at least 14 calendar days prior to the effective date of
implementation.



f.
Unless a waiver is granted by the CFA, Contractor-proposed EVMS changes require
approval of the CFA prior to implementation. The CFA will advise the Contractor
of the acceptability of such changes within 30 calendar days after receipt of
the notice of proposed changes from the Contractor. If the advance approval
requirements are waived by the CFA, the Contractor shall disclose EVMS changes
to the CFA at least 14 calendar days prior to the effective date of
implementation.



g.
The Contractor shall provide access to all pertinent records and data requested
by the Contracting Officer or a duly authorized representative as necessary to
permit Government surveillance to ensure that the EVMS conforms, and continues
to conform to the requirements referenced in paragraph (a) of this clause.



ARTICLE H.22. CONFIDENTIALITY OF INFORMATION


a.
Confidential information, as used in this article, means information or data of
a personal nature about an individual, or proprietary information or data
submitted by or pertaining to an institution or organization.



b.
The Contracting Officer and the Contractor may, by mutual consent, identify
elsewhere in this contract specific information and/or categories of information
which the Government will furnish to the Contractor or that the Contractor is
expected to generate which is confidential. Similarly, the Contracting Officer
and the Contractor may, by mutual consent, identify such confidential
information from time to time during the performance of the contract. Failure to
agree will be settled pursuant to the "Disputes" clause.



c.
If it is established elsewhere in this contract that information to be utilized
under this contract, or a portion thereof, is subject to the Privacy Act, the
Contractor will follow the rules and procedures of disclosure set forth in the
Privacy Act of 1974, 5 U.S.C. 552a, and implementing regulations and policies,
with respect to systems of records determined to be subject to the Privacy Act.



d.
Confidential information, as defined in paragraph (a) of this article, shall not
be disclosed without the prior written consent of the individual, institution,
or organization.



e.
Whenever the Contractor is uncertain with regard to the proper handling of
material under the contract, or if the material in question is subject to the
Privacy Act or is confidential information subject to the provisions of this
article, the Contractor shall obtain a written determination from the
Contracting Officer prior to any release, disclosure, dissemination, or
publication.



f.
Contracting Officer determinations will reflect the result of internal
coordination with appropriate program and legal officials.



g.
The provisions of paragraph (d) of this article shall not apply to conflicting
or overlapping provisions in other Federal, State or local laws.



ARTICLE H.23. INSTITUTIONAL RESPONSIBILITY REGARDING INVESTIGATOR FINANCIAL
CONFLICTS OF INTERESTS


The Institution (includes any Contractor, public or private, excluding a Federal
agency) shall comply with the requirements of 45 CFR Part 94, Responsible
Prospective Contractors, which promotes objectivity in research by establishing
standards to ensure that Investigators (defined as the project director or
principal Investigator and any other person, regardless of title or position,
who is responsible for the design, conduct, or reporting of research funded
under BARDA contracts, or proposed for such funding, which may include, for
example, collaborators or consultants) will not be biased by any Investigator
financial conflicts of interest. 45 CFR Part 94 is available at the following
Web site:
http://www.ecfr.gov/cgi-bin/text-  idx?c=ecfr&SID=0af84ca649a74846f102aaf664da1623&rgn=div5&view=text&node=45:1.0.1.1.51
&idno=45


As required by 45 CFR Part 94, the Institution shall, at a minimum:


a.
Maintain an up-to-date, written, enforceable policy on financial conflicts of
interest that complies with 45 CFR Part 94, inform each Investigator of the
policy, the Investigator's reporting responsibilities regarding disclosure of
significant financial interests, and the applicable regulation, and make such
policy available via a publicly accessible Web site, or if none currently exist,
available to any requestor within five business days of a request. A significant
financial interest means a financial interest consisting of one or more of the
following interests of the Investigator (and those of the Investigator's spouse
and dependent children) that reasonably appears to be related to the
Investigator's institutional responsibilities:



1.
With regard to any publicly traded entity, a significant financial interest
exists if the value of any remuneration received from the entity in the twelve
months preceding the disclosure and the value of any equity interest in the
entity as of the date of disclosure, when aggregated, exceeds $5,000. Included
are payments and equity interests;

2.
With regard to any non-publicly traded entity, a significant financial interest
exists if the value of any remuneration received from the entity in the twelve
months preceding the disclosure, when aggregated, exceeds $5,000, or when the
Investigator (or the Investigator's spouse or dependent children) holds any
equity interest; or

3.
Intellectual property rights and interests, upon receipt of income related to
such rights and interest.



Significant financial interests do not include the following:


1.
Income from seminars, lectures, or teaching, and service on advisory or review
panels for government agencies, Institutions of higher education, academic
teaching hospitals, medical centers, or research institutes with an Institution
of higher learning; and

2.
Income from investment vehicles, such as mutual funds and retirement accounts,
as long as the Investigator does not directly control the investment decisions



made in these vehicles.


b.
Require each Investigator to complete training regarding the Institution's
financial conflicts of interest policy prior to engaging in research related to
any BARDA funded contract and at least every four years. The Institution must
take reasonable steps [see Part 94.4(c)] to ensure that investigators working as
collaborators, consultants or subcontractors comply with the regulations.



c.
Designate an official(s) to solicit and review disclosures of significant
financial interests from each Investigator who is planning to participate in, or
is participating in, the BARDA funded research.



d.
Require that each Investigator who is planning to participate in the BARDA
funded research disclose to the Institution's designated official(s) the
Investigator's significant financial interest (and those of the Investigator's
spouse and dependent children) no later than the date of submission of the
Institution's proposal for BARDA funded research. Require that each Investigator
who is participating in the BARDA funded research to submit an updated
disclosure of significant financial interests at least annually, in accordance
with the specific time period prescribed by the Institution during the period of
the award as well as within thirty days of discovering or acquiring a new
significant financial interest.



e.
Provide guidelines consistent with the regulations for the designated
official(s) to determine whether an Investigator's significant financial
interest is related to BARDA funded research and, if so related, whether the
significant financial interest is a financial conflict of interest. An
Investigator's significant financial interest is related to BARDA funded
research when the Institution, thorough its designated official(s), reasonably
determines that the significant financial interest: Could be affected by the
BARDA funded research; or is in an entity whose financial interest could be
affected by the research. A financial conflict of interest exists when the
Institution, through its designated official(s), reasonably determines that the
significant financial interest could directly and significantly affect the
design, conduct, or reporting of the BARDA funded research.



f.
Take such actions as necessary to manage financial conflicts of interest,
including any financial conflicts of a subcontractor Investigator. Management of
an identified financial conflict of interest requires development and
implementation of a management plan and, if necessary, a retrospective review
and mitigation report pursuant to Part 94.5(a).



g.
Provide initial and ongoing FCOI reports to the Contracting Officer pursuant to
Part 94.5(b).



h.
Maintain records relating to all Investigator disclosures of financial interests
and the Institution's review of, and response to, such disclosures, and all
actions under the Institution's policy or retrospective review, if applicable,
for at least 3 years from the date of final payment or, where applicable, for
the other time periods specified in 48 CFR Part 4, subpart 4.7, Contract Records
Retention.



i.
Establish adequate enforcement mechanisms and provide for employee sanctions or
other administrative actions to ensure Investigator compliance as appropriate.



j.
Complete the certification in Section K - Representations, Certifications, and
Other Statements of Contractors titled "Certification of Institutional Policy on
Financial Conflicts of Interest".



If the failure of an Institution to comply with an Institution's financial
conflicts of interest policy or a financial conflict of interest management plan
appears to have biased the design, conduct, or reporting of the BARDA funded
research, the Institution must promptly notify the Contracting Officer of the
corrective action taken or to be taken. The Contracting Officer will consider
the situation and, as necessary, take appropriate action or refer the matter to
the Institution for further action, which may include directions to the
Institution on how to maintain appropriate objectivity in the BARDA funded
research project.


The Contracting Officer and/or HHS may inquire at any time before, during, or
after award into any Investigator disclosure of financial interests, and the
Institution's review of, and response to, such disclosure, regardless of whether
the disclosure resulted in the Institution's determination of a financial
conflict of interests. The Contracting Officer may require submission of the
records or review them on site. On the basis of this review of records or other
information that may be available, the Contracting Officer may decide that a
particular financial conflict of interest will bias the objectivity of the BARDA
funded research to such an extent that further corrective action is needed or
that the Institution has not managed the financial conflict of interest in
accordance with Part 94.6(b). The issuance of a Stop Work Order by the
Contracting Officer may be necessary until the matter is resolved.


If the Contracting Officer determines that BARDA funded clinical research, whose
purpose is to evaluate the safety or effectiveness of a drug, medical device, or
treatment, has been designed, conducted, or reported by an Investigator with a
financial conflict of interest that was not managed or reported by the
Institution, the Institution shall require the Investigator involved to disclose
the financial conflict of interest in each public presentation of the results of
the research and to request an addendum to previously published presentations.


ARTICLE H.24. PUBLICATION AND PUBLICITY


The Contractor shall acknowledge the support of the Department of Health and
Human Services, Office of the Assistant Secretary for Preparedness and Response,
Biomedical Advanced Research and Development Authority whenever publicizing the
work under this contract in any media by including an acknowledgment
substantially as follows:


"This project has been funded in whole or in part with Federal funds from the
Office of the Assistant Secretary for Preparedness and Response, Biomedical
Advanced Research and Development Authority, under Contract No.
HHSO100201600030C"


Press releases shall be considered to include the public release of information
to any medium, excluding peer-reviewed scientific publications. The Contractor
shall ensure that the Contracting Officer's Representative (COR) has received an
advance copy of any press release related to this contract not less than five
(5) working days prior to the issuance of the press release.


ARTICLE H.25. ACCESS TO DOCUMENTATION/DATA


The Government shall have physical and electronic access to all documentation
and data generated under this contract, including: all data documenting
Contractor performance, all data generated, all communications and
correspondence with regulatory agencies and bodies to include all audit
observations, inspection reports, milestone completion documents, and all
Contractor commitments and responses. Contractor shall provide the Government
with an electronic copy of all correspondence with the FDA, within 5 business
days of receipt. The Government shall acquire unlimited rights to all data
funded under a contract awarded in response to this RFP in accordance with FAR
Subpart 27.4 and FAR Clause 52.227-14.


ARTICLE H.26. DISSEMINATION OF INFORMATION


No information related to data obtained under this contract shall be released or
publicized without the prior written consent of the COR, whose approval shall
not be unreasonably withheld, conditioned, or delayed, provided that no such
consent is required to comply with any law, rule, regulation, court ruling or
similar order; for submission to any government entity' for submission to any
securities exchange on which the Contractor's (or its parent corporation's)
securities may be listed for trading; or to third parties relating to securing,
seeking, establishing or maintaining regulatory or other legal approvals or
compliance, financing and capital raising activities, or mergers, acquisitions,
or other business transactions.


 
ARTICLE H.27. DISSEMINATION OF FALSE OR DELIBERATELY MISLEADING INFORMATION


The Contractor shall not use contract funds to disseminate information that is
deliberately false or misleading.


ARTICLE H.28. IDENTIFICATION AND DISPOSITION OF DATA


The Contractor will be required to provide certain data generated under this
contract to the Department of Health and Human Services (HHS). HHS reserves the
right to review any other data determined by HHS to be relevant to this
contract. The Contractor shall keep copies of all data required by the Food and
Drug Administration (FDA) relevant to this contract for the time specified by
the FDA.


ARTICLE H.29. CONFLICT OF INTEREST


The Contractor represents and warrants that, to the best of the Contractor's
knowledge and belief, there are no relevant facts or circumstances which could
give rise to an organizational conflict of interest, as defined in FAR 2.101 and
Subpart 9.5, or that the Contractor has disclosed all such relevant information.
Prior to commencement of any work, the Contractor agrees to notify the
Contracting Officer promptly that, to the best of its knowledge and belief, no
actual or potential conflict of interest exists or to identify to the
Contracting Officer any actual or potential conflict of interest the firm may
have. In emergency situations, however, work may begin but notification shall be
made within five (5) working days. The Contractor agrees that if an actual or
potential organizational conflict of interest is identified during performance,
the Contractor shall promptly make a full disclosure in writing to the
Contracting Officer. This disclosure shall include a description of actions
which the Contractor has taken or proposes to take, after consultation with the
Contracting Officer, to avoid, mitigate, or neutralize the actual or potential
conflict of interest. The Contractor shall continue performance until notified
by the Contracting Officer of any contrary action to be taken. Remedies include
termination of this contract for convenience, in whole or in part, if the
Contracting Officer deems such termination necessary to avoid an organizational
conflict of interest. If the Contractor was aware of a potential organizational
conflict of interest prior to award or discovered an actual or potential
conflict after award and did not disclose it or misrepresented relevant
information to the Contracting Officer, the Government may terminate the
contract for default, debar the Contractor from Government contracting, or
pursue such other remedies as may be permitted by law or this contract.


ARTICLE H.30. IN-PROCESS REVIEW


In Process Reviews (IPR) will be conducted at the discretion of the Government
to discuss the progression of the milestones. The Government reserves the right
to revise the milestones and budget pending the development of the project.
Deliverables may be required when the IPRs are conducted. The Contractor's
success in completing the required tasks under each work segment must be
demonstrated through the Deliverables and Milestones specified under SECTION F.
Those deliverables will constitute the basis for the Government's decision, at
its sole discretion, to proceed with the work segment, or unilaterally institute
changes to the work segment, or terminate the work segment.


IPRs may be scheduled at the discretion of the Government to discuss progression
of the contract. The Contractor shall provide a presentation following a
prescribed template which will be provided by the Government at least 30 days
prior to the IPR. The Contractor shall provide a draft presentation to the
Contracting Officer at least 10 days prior to the IPR.


ARTICLE H.31. PRIVACY ACT APPLICABILITY


1)
Notification is hereby given that the Contractor and its employees are subject
to criminal penalties for violation of the Privacy Act to the same extent as
employees of the Government. The Contractor shall assure that each of its
employees knows the prescribed rules of conduct and that each is aware that he
or she can be subjected to criminal penalty for violation of the Act. A copy of
45 CFR Part 5b, Privacy Act Regulations, may be obtained at
 http://www.gpoaccess.gov/cfr/index.html



2)
The Project Officer/COR is hereby designated as the official who is responsible
for monitoring Contractor compliance with the Privacy Act.



3)
The Contractor shall follow the Privacy Act guidance as contained in the Privacy
Act System of Records number 09-25-0200. This document may be obtained at the
following link:  http://oma.od.nih.gov/ms/privacy/pa-files/0200.htm



ARTICLE H.32. QA AUDIT REPORTS


BARDA reserves the right to participate in QA audits. Upon completion of the
audit/site visit the Contractor shall provide a report capturing the findings,
results and next steps in proceeding with the subcontractor. If action is
requested of the subcontractor, detailed concerns for addressing areas of
non-conformance to FDA regulations for GLP, GMP, or GCP guidelines, as
identified in the audit report, must be provided to BARDA. The Contractor shall
provide responses from the subcontractors to address these concerns and plans
for corrective action execution.


·
Contractor shall notify CO and COR of upcoming, ongoing, or recent audits/site
visits of subcontractors as part of weekly communications. The Contractor shall
notify the CO and COR reasonably in advance of upcoming QA audit so that
Government personnel may participate in person at BARDA's discretion.

·
Contractor shall notify the COR and CO within 5 business days of report
completion.



ARTICLE H.33. BARDA AUDITS


Contractor shall accommodate periodic or ad hoc site visits by the Government.
If the Government, the Contractor, or other parties identifies any issues during
an audit, the Contractor shall capture the issues, identify potential solutions,
and provide a report to the Government.


·
If issues are identified during the audit, Contractor shall submit a report to
the CO and COR detailing the finding and corrective action(s) within 10 business
days of the audit.

·
COR and CO will review the report and provide a response to the Contractor with
10 business days.

·
Once corrective action is completed, the Contractor will provide a final report
to the CO and COR.



ARTICLE H.34. SECURITY REPORTING REQUIREMENT


Violations of established security protocols shall be reported to the CO and COR
upon discovery within 24 hours of its receipt of any compromise, intrusion, loss
or interference of its security processes and procedures. The Contractor shall
ensure that all software components that are not required for the operation and
maintenance of the database/control system has been removed and/or disabled. The
Contractor shall provide to the CO and the COR information appropriate to
Information and Information Technology software and service updates and/or
workarounds to mitigate all vulnerabilities associated with the data and shall
maintain the required level of system security.


The Contractor will investigate violations to determine the cause, extent, loss
or compromise of sensitive program information, and corrective actions taken to
prevent future violations. The CO in coordination with BARDA will determine the
severity of the violation. Any contractual actions resulting from the violation
will be determined by the CO.
 
 
 

 
PART II - CONTRACT CLAUSES


SECTION I - CONTRACT CLAUSES


ARTICLE I.1. FAR 52.252-2, CLAUSES INCORPORATED BY REFERENCE (FEBRUARY 1998)


This contract incorporates the following clauses by reference, with the same
force and effect as if they were given in full text. Upon request, the
Contracting Officer will make their full text available. Also, the full text of
a clause may be accessed electronically at these addresses:
 https://www.acquisition.gov/FAR/ . HHSAR Clauses at:
 http://www.hhs.gov/policies/hhsar/subpart352.html   .


General Clauses for Cost-Reimbursement/Fixed Price Research and
Development Contract


(1)
FEDERAL ACQUISITION REGULATION (FAR) (48 CFR CHAPTER 1) CLAUSES:



Reg
Clause
Date
Clause Title
FAR
52.202-1
Nov 2013
Definitions
FAR
52.203-3
Apr 1984
Gratuities
FAR
52.203-5
May 2014
Covenant Against Contingent Fees
FAR
52.203-6
Sep 2006
Restrictions on Subcontractor Sales to the Government
FAR
52.203-7
May 2014
Anti-Kickback Procedures
FAR
52.203-8
May 2014
Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity
FAR
52.203-10
May 2014
Price or Fee Adjustment for Illegal or Improper Activity
FAR
52.203-12
Oct 2010
Limitation on Payments to Influence Certain Federal Transactions
FAR
52.203-13
Oct 2015
Contractor Code of Business Ethics and Conduct
FAR
52.203-14
Oct 2015
Display of Hotline Poster(s)
FAR
52.203-17
Apr 2014
Contractor Employee Whistleblower Rights and Requirement To Inform Employees of
Whistleblower Rights
FAR
52.204-4
May 2011
Printed or Copied Double-Sided on Postconsumer Fiber Content Paper
FAR
52.204-7
Jul 2013
System for Award Management
FAR
52.204-10
Oct 2015
Reporting Executive Compensation and First-Tier Subcontract Awards
FAR
52.204-13
Jul 2013
System for Award Management Maintenance
FAR
52.209-6
Oct 2015
Protecting the Government's Interests When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment
FAR
52.209-10
Nov 2015
Prohibition on Contracting with Inverted Domestic Corporations
FAR
52.210-1
Apr 2011
Market Research
FAR
52.215-2
Oct 2010
Audit and Records – Negotiation
FAR
52.215-8
Oct 1997
Order of Precedence - Uniform Contract Format
FAR
52.215-10
Aug 2011
Price Reduction for Defective Cost or Pricing Data
FAR
52.215-11
Aug 2011
Price Reduction for Defective Certified Cost or Pricing Data—Modifications.
FAR
52.215-12
Oct 2010
Subcontractor Certified Cost or Pricing Data
FAR
52.215-13
Oct 2010
Subcontractor Certified Cost or Pricing Data—Modifications
FAR
52.215-15
Oct 2010
Pension Adjustments and Asset Reversions
FAR
52.215-17
Oct 1997
Waiver of Facilities Capital Cost of Money
FAR
52.215-18
Jul 2005
Reversion or Adjustment of Plans for Postretirement Benefits (PRB) other than
Pensions
FAR
52.215-19
Oct 1997
Notification of Ownership Changes
FAR
52.215-21
Oct 2010
Requirements for Certified Cost or Pricing Data and Data Other Than Certified
Cost or Pricing Data -Modifications
FAR
52.215-23
Oct 2009
Limitations on Pass-Through Charges
FAR
52.216-7
Jun 2013
Allowable Cost and Payment
FAR
52.216-8
Jun 2011
Fixed Fee
FAR
52.219-8
Oct 2014
Utilization of Small Business Concerns
FAR
52.219-28
July 2013
Post-Award Small Business Program Representation
FAR
52.222-1
Feb 1997
Notice to the Government of Labor Disputes
FAR
52.222-2
Jul 1990
Payment for Overtime Premiums





FAR
52.222-3
Jun2003
Convict Labor
FAR
52.222-21
Apr 2015
Prohibition of Segregated Facilities
FAR
52.222-26
Apr 2015
Equal Opportunity
FAR
52.222-35
Oct 2015
Equal Opportunity for Veterans
FAR
52.222-36
Jul 2014
Equal Opportunity for Workers with Disabilities
FAR
52.222-37
Feb 2016
Employment Reports on Veterans
FAR
52.222-40
Dec 2010
Notification of Employee Rights Under the National Labor Relations Act
FAR
52.222-43
May 2014
Fair Labor Standards Act and Service Contract Labor Standards—Price Adjustment
(Multiple Year and Option Contracts)
FAR
52.222-50
Mar 2015
Combating Trafficking in Persons
FAR
52.222-54
Oct 2015
Employment Eligibility Verification
FAR
52.223-6
May 2001
Drug-Free Workplace
FAR
52.223-18
Aug 2011
Encouraging Contractor Policy to Ban Text Messaging While Driving
FAR
52.224-1
April 1984
Privacy Act Notification
FAR
52.224-2
April 1984
Privacy Act
FAR
52.225-13
Jun 2008
Restrictions on Certain Foreign Purchases
FAR
52.227-1
Dec 2007
Authorization and Consent, Alternate 1 (APR 1984)
FAR
52.227-2
Dec 2007
Notice and Assistance Regarding Patent and Copyright Infringement
FAR
52.227-3
Apr 1984
Patent Indemnity
FAR
52.227-11
May 2014
Patent Rights – Ownership by the Contractor
FAR
52.227-14
May 2014
Rights in Data - General
FAR
52.227-16
Jun 1987
Additional Data Requirements
FAR
52.228-7
Mar 1996
Insurance – Liability to Third Persons
FAR
52.229-3
Feb 2013
Federal, State and Local Taxes
FAR
52.230-2
Oct 2015
Cost Accounting Standards
FAR
52.230-6
June 2010
Administration of Cost Accounting Standards
FAR
52.232-1
Apr 1984
Payments
FAR
52.232-2
Apr 1984
Payments under Fixed-Price Research and Development Contracts
FAR
52.232-8
Feb 2002
Discounts for Prompt Payment
FAR
52.232-9
Apr 1984
Limitation on Withholding of Payments
FAR
52.232-11
Apr 1984
Extras
FAR
52.232-17
May 2014
Interest
FAR
52.232-20
Apr 1984
Limitation of Cost
FAR
52.232-23
May 2014
Assignment of Claims
FAR
52.232-25
Jul 2013
Prompt Payment
FAR
52.232-33
Jul 2013
Payment by Electronic Funds Transfer--System for Award Management
FAR
52.233-1
May 2014
Disputes
FAR
52.233-3
Aug 1996
Protest After Award, Alternate I
FAR
52.233-4
Oct 2004
Applicable Law for Breach of Contract Claim
FAR
52.242-1
Apr 1984
Notice of Intent to Disallow Costs
FAR
52.242-3
May 2014
Penalties for Unallowable Costs
FAR
52.242-4
Jan 1997
Certification of Final Indirect Costs
FAR
52.242-13
Jul 1995
Bankruptcy
FAR
52.243-1
Aug 1987
Changes - Fixed-Price Alternate V (Apr 1984).
FAR
52.243-2
Aug 1987
Changes—Cost-Reimbursement Alternate V (Apr 1984).
FAR
52.243.6
Apr 1984
Change Order Accounting
FAR
52.243-7
Apr 1984
Notification of Changes
FAR
52.244-2
Oct 2010
Subcontracts, Alternate 1 (Jun 2007)
FAR
52.244-5
Dec 1996
Competition in Subcontracting
FAR
52.244-6
Apr 2015
Subcontracts for Commercial Items
FAR
52.245-1
Apr 2012
Government Property
FAR
52.245-9
Apr 2012
Use and Charges
FAR
52.246-7
Apr 1996
Inspection of Research and Development – Fixed-Price
FAR
52.246-8
May 2001
Inspection of Research and Development – Cost-Reimbursement
FAR
52.246-23
Feb 1997
Limitation of Liability.
FAR
52.246-25
Feb 1997
Limitation of Liability—Services
FAR
52.248-1
Oct 2010
Value Engineering





FAR
52.249-2
Apr 2012
Termination for the Convenience of the Government (Fixed-Price)
FAR
52.249-6
May 2004
Termination (Cost-Reimbursement)
FAR
52.249-8
Apr 1984
Default (Fixed-Price Supply and Service)
FAR
52.249-9
Apr 1984
Default (Fixed-Price Research and Development)
FAR
52.249-14
Apr 1984
Excusable Delays
FAR
52.253-1
Jan 1991
Computer Generated Forms





(2)
DEPARTMENT OF HEALTH AND HUMAN SERVICES ACQUISITION REGULATION (HHSAR) (48 CFR
CHAPTER 3) CLAUSES:





HHSAR
352.203-70
Dec 2015
Anti-Lobbying
HHSAR
352.211-3
Dec 2015
Paperwork Reduction Act
HHSAR
352.222-70
Dec 2015
Contractor Cooperation in Equal Employment Opportunity Investigations
HHSAR
352.223-70
Dec 2015
Safety and Health
HHSAR
352.224-70
Dec 2015
Privacy Act
HHSAR
352.227-70
Dec 2015
Publications and Publicity
HHSAR
352.233-71
Dec 2015
Litigation and Claims
HHSAR
352.237-75
Dec 2015
Key Personnel
HHSAR
352.270-4a
Dec 2015
Protection of Human Subjects
HHSAR
352.270-5b
Dec 2015
Care of Live Vertebrate Animals
HHSAR
352.270-6
Dec 2015
Restriction on use of Human Subjects





ARTICLE I.2. ADDITIONAL FAR CLAUSES INCLUDED IN FULL TEXT


FAR 52.217-7 Option for Increased Quantity-Separately Priced Line Item (Mar
1989)


The Government may require the delivery of the numbered line item, identified in
the Schedule as an option item, in the quantity and at the price stated in the
Schedule. The Contracting Officer may exercise the option by written notice to
the Contractor within 30 days. Delivery of added items shall continue at the
same rate that like items are called for under the contract, unless the parties
otherwise agree.


FAR 52.217-9 Option to Extend the Term of the Contract (Mar 2000)


(a)
The Government may extend the term of this contract by written notice to the
Contractor within 30 Days provided that the Government gives the Contractor a
preliminary written notice of its intent to extend at least 30 days before the
contract expires. The preliminary notice does not commit the Government to an
extension.



(b)
If the Government exercises this option, the extended contract shall be
considered to include this option clause.



(c)
The total duration of this contract, including the exercise of any options under
this clause, shall not exceed 8 years.



ARTICLE I.3. ADDITIONAL HHSAR CLAUSES – IN FULL TEXT


352.231-70 Salary rate limitation (December 2015)


(a)
The Contractor shall not use contract funds to pay the direct salary of an
individual at a rate in excess of the Federal Executive Schedule Level II in
effect on the date the funding was obligated.



(b)
For purposes of the salary rate limitation, the terms "direct salary," "salary,"
and "institutional base salary," have the same meaning and are collectively
referred to as "direct salary," in this clause. An individual's direct salary is
the annual compensation that the Contractor pays for an individual's direct
effort (costs) under the contract. Direct salary excludes any income that



an individual may be permitted to earn outside of duties to the Contractor.
Direct salary also excludes fringe benefits, overhead, and general and
administrative expenses (also referred to as indirect costs or facilities and
administrative costs). The salary rate limitation does not restrict the salary
that an organization may pay an individual working under a Department of Health
and Human Services contract or order; it merely limits the portion of that
salary that may be paid with contract funds.


(c)
The salary rate limitation also applies to individuals under subcontracts.



(d)
If this is a multiple-year contract or order, it may be subject to unilateral
modification by the Contracting Officer to ensure that an individual is not paid
at a rate that exceeds the salary rate limitation provision established in the
HHS appropriations act used to fund this contract.



(e)
See the salaries and wages pay tables on the Office of Personnel Management
website for Federal Executive Schedule salary levels.



PART III - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS


SECTION J - LIST OF ATTACHMENTS


The following documents are attached and incorporated in this contract:


1.
Statement of Work, dated September 30, 2016, 10 pages



2.
Invoice/Financing Instructions for Cost-Reimbursement Type Contracts



3.
Invoice Instructions for Fixed-Priced Type Contracts



4.
Sample Invoice Form



5.
Research Patient Care Costs



6.
Report of Government Owned, Contractor Held Property, 1 page.



7.
Form SF-LLL, Disclosure of Lobbying Activities, 2 pages



8. Inclusion Enrollment Report, 5/01 (Modified OAMP: 10/01), 1 page


ATTACHMENT 1: STATEMENT OF WORK


NEXT GENERATION ANTHRAX VACCINE RFP 16-100-SOL-0015 AV7909 Anthrax Vaccine


1.1
Contractual Statement of Work



Preamble to the Statement of Work
Independently and not as an agent of the Government, the Contractor shall be
required to furnish all the necessary services, qualified personnel, material,
equipment, and facilities, not otherwise provided by the Government, as needed
to perform the Statement of Work submitted in response to RFP 16-100-SOL- 00015.

 


1.2
Scope

The scope of work for this contract includes AV7909 development activities
through licensure that fall into the following areas: program management,
nonclinical, clinical, regulatory, and chemistry, manufacturing, and controls
(CMC). The scope of work also includes activities to support post-marketing
requirements.


1.3
    Objective

The objective of this Statement of Work (SOW) is to conduct all necessary
activities to advance the development of AV7909 through Biologics License
Application (BLA) submission and approval and post- marketing requirements.
Activities to meet the objective of this SOW fall in three separate contract
line item number (CLIN):
·
CLIN 0001 - Approval of Emergency Use Authorization (EUA), licensure, approval,
and clearance of product through the FDA (Base)

·
CLIN 0001A – Conduct of a Phase 2 clinical [**] study  or other studies required
by the FDA [**] (Option)

·
CLIN 0002 - Initial purchase, storage, and delivery of product (Base)

·
CLIN 0003 – Phase 4 post marketing requirements (Option)

·
CLIN 0004 - Surge Capacity – Additional procurement of product (Option)



1. 
3 CLIN 0001 - Approval of Emergency Use Authorization (EUA), licensure,
approval, and clearance of product through the FDA (Base)

This section identifies representative tasks and sub-tasks for CLIN 0001 with
associated WBS code for each task or subtask.


[**] Program Management
Emergent shall provide program management activities. The activities shall
include but are not limited to:


·
Identification of and management to, distinct stages of the product development
pathway that are gates for Go/No Go decisions for advancing to the next stage of
the Integrated Product Development Plan.

·
Establishment of and tracking of milestones and timelines for the initiation
conduct, and completion of product development activities for each stage with a
budget (in direct costs) linked to each stage.

·
Ongoing evaluation of qualitative and quantitative criteria and accompanying
data used to assess the scientific merit and technical feasibility of proceeding
to the next stage of product development.



·
Maintaining and managing staff (in-house and contracted) to assure the necessary
expertise and dedicated effort to perform the work.

·
Directing and overseeing subcontractors and consultants to assure successful
performance of planned activities within the cost and schedule constraints of
the contract.

·
Conducting performance measurement that shall include establishing an initial
plan; defining measurable parameters; defining how these parameters relate to
cost and schedule impacts; their approach in providing a detailed schedule that
generates a critical path for the project; and a description of the
cost-accounting system used or intended to be used based on budget estimates to
monitor all costs related to the contract award for both Emergent and
subcontractors on a real time basis.

·
Manage contract activities in accordance with Earned Value Management. In this
regard, Emergent shall:

o
Provide an Integrated Master Project Plan (including tabular and Gantt forms) to
BARDA that clearly indicates the critical path to support product approval. The
Integrated Master Project Plan shall outline key, critical path milestones, with
"Go/No-Go" decision criteria and a contract Work Breakdown Structure (due within
90 days of contract award with updates as requested by the Contracting Officer's
Representative (COR).

o
Submit an updated Integrated Master Schedule in an approved format.

o
Use principles of Earned Value Management System (EVMS) in the management of
this contract.

o
Submit a plan for a Performance Measurement Baseline Review (PMBR)
electronically via email to the Contracting Officer (CO) and COR for a PBMR to
occur within 90 days of contract award.

·
Develop and maintain a risk management plan.

·
Participate in regular meetings to coordinate and oversee the contracting
effort.



[**] Non-Clinical Toxicology
Emergent shall conduct safety and toxicology of AV7909 using animal models
following Good Laboratory Practice guidelines (GLP: as defined in the U.S. Code
of Federal Regulations, 21CFR Part 58), as appropriate. The activities shall
include but are not limited to:


[**]


[**] Non-Clinical Efficacy
Emergent shall conduct efficacy, pharmacokinetics/pharmacodynamics,
bioavailability, solubility, formulation, dose, route and schedule of the
medical countermeasure using both in vitro and animal models following Good
Laboratory Practice guidelines (GLP: as defined in the U.S. Code of Federal
Regulations, 21 CFR Part 58), as appropriate. The activities shall include but
are not limited to:


              [**]


[**] Clinical Evaluation
Emergent shall design and conduct Phase 2 and Phase 3 clinical studies in
accordance with all Federal regulations and Good Clinical Practice (GCP)
guidelines. The activities shall include but are not limited to:


[**]


[**] Regulatory Activities
Emergent shall conduct all required regulatory activities to support submission
of BLA licensure for AV7909. The activities shall include but are not limited
to:


[**]


[**] - Chemistry and Manufacturing Controls (CMC)
Emergent shall complete the manufacturing activities necessary to support BLA
submission. The activities shall include but are not limited to:


[**]


1.4 
CLIN 0001A - Conduct of a Phase 2 clinical [**] study or other studies required
by the FDA [**] (Option)



This section identifies representative tasks and sub-tasks for CLIN 0001A with
associated WBS code for each task or subtask.


[**] Program Management
Emergent shall provide program management activities. The activities shall
include but are not limited to:


·
Identification of and management to, distinct stages of the product development
pathway that are gates for Go/No Go decisions for advancing to the next stage of
the Integrated Product Development Plan.

·
Establishment of and tracking of milestones and timelines for the initiation
conduct, and completion of product development activities for each stage with a
budget (in direct costs) linked to each stage.

·
Ongoing evaluation of qualitative and quantitative criteria and accompanying
data used to assess the scientific merit and technical feasibility of proceeding
to the next stage of product development.



·
Maintaining and managing staff (in-house and contracted) to assure the necessary
expertise and dedicated effort to perform the work.

·
Directing and overseeing subcontractors and consultants to assure successful
performance of planned activities within the cost and schedule constraints of
the contract.

·
Conducting performance measurement that shall include establishing an initial
plan; defining measurable parameters; defining how these parameters relate to
cost and schedule impacts; their approach in providing a detailed schedule that
generates a critical path for the project; and a description of the
cost-accounting system used or intended to be used based on budget estimates to
monitor all costs related to the contract award for both Emergent and
subcontractors on a real time basis.

·
Manage contract activities in accordance with Earned Value Management. In this
regard, Emergent shall:

o
Provide an Integrated Master Project Plan (including tabular and Gantt forms) to
BARDA that clearly indicates the critical path to support product approval. The
Integrated Master Project Plan shall outline key, critical path milestones, with
"Go/ No Go" decision

criteria and a contract Work Breakdown Structure (due within 90 days of contract
award with updates as requested by the Contracting Officer's Representative
(COR).
o
Submit an updated Integrated Master Schedule in an approved format.

o
Use principles of Earned Value Management System (EVMS) in the management of
this contract.

o
Submit a plan for a Performance Measurement Baseline Review (PMBR)
electronically via email to the Contracting Officer (CO) and COR for a PBMR to
occur within 90 days of contract award.

·
Develop and maintain a risk management plan.

·
Participate in regular meetings to coordinate and oversee the contracting
effort.



[**] Clinical Evaluation
Emergent shall design and conduct a Phase 2 clinical study in accordance with
all Federal regulations and Good Clinical Practice (GCP) guidelines unless other
studies are required by the FDA [**]. The activities shall include, but are not
limited to:


·
[**] - AVA.214 Phase 2 [**] Study



[**] - Chemistry and Manufacturing Controls (CMC)
Emergent shall complete the manufacturing activities necessary to support
AVA.214 Phase 2 [**] Study. The activities below are specific to conducting a
Phase 2 [**] clinical study. If the FDA requires an alternate strategy for [**],
the activities below may no longer be applicable. Upon new guidance from the
FDA, Emergent will update the SOW accordingly.


[**]


1.5 
CLIN 0002 - Initial purchase, storage, and delivery of product (Base)

Emergent shall deliver 2,000,000 doses of AV7909 within [**] after EUA
pre-authorization approval by FDA.


1. 
6 CLIN 0003 - Phase 4 post marketing requirements (Option)

[**].


Program Management
Emergent shall provide program management activities. The activities shall
include but are not limited to:


·
Identification of and management to, distinct stages of the product development
pathway that are gates for Go/No Go decisions for advancing to the next stage of
the Integrated Product Development Plan.

·
Establishment of and tracking of milestones and timelines for the initiation
conduct, and completion of product development activities for each stage with a
budget (in direct costs) linked to each stage.

·
Ongoing evaluation of qualitative and quantitative criteria and accompanying
data used to assess the scientific merit and technical feasibility of proceeding
to the next stage of product development.

·
Maintaining and managing staff (in-house and contracted) to assure the necessary
expertise and dedicated effort to perform the work.

·
Directing and overseeing subcontractors and consultants to assure successful
performance of planned activities within the cost and schedule constraints of
the contract.

·
Conducting performance measurement that shall include establishing an initial
plan; defining measurable parameters; defining how these parameters relate to
cost and schedule impacts; their approach in providing a detailed schedule that
generates a critical path for the project; and a description of the
cost-accounting system used or intended to be used based on budget estimates to
monitor all costs related to the contract award for both Emergent and
subcontractors on a real time basis.

·
Manage contract activities in accordance with Earned Value Management. In this
regard, Emergent shall:

o
Provide an Integrated Master Project Plan (including tabular and Gantt forms) to
BARDA that clearly indicates the critical path to support product approval. The
Integrated Master Project Plan shall outline key, critical path milestones, with
"Go/No Go" decision criteria and a contract Work Breakdown Structure (due within
90 days of contract award with updates as requested by the Contracting Officer's
Representative (COR).

o
Submit an updated Integrated Master Schedule in an approved format.

o
Use principles of Earned Value Management System (EVMS) in the management of
this contract.

o
Submit a plan for a Performance Measurement Baseline Review (PMBR)
electronically via email to the Contracting Officer (CO) and COR for a PBMR to
occur within 90 days of contract award.

·
Develop and maintain a risk management plan.

·
Participate in regular meetings to coordinate and oversee the contracting
effort.



[**]


1.7 
CLIN 0004 - Surge Capacity – Additional procurement of product (Option)

Emergent shall deliver up to 25 million dose regimens (equivalent to 50 million
doses of AV7909). This option may be triggered after EUA pre-authorization
approval by FDA, which is currently linked to release of PPQ lots, and
deliveries will start within [**] after trigger.


1.8 
Reporting Requirements and Deliverables Reports

As part of the work to be performed under this contract, Emergent will prepare
and deliver the following reports throughout the period of performance.


Monthly Technical Progress Reports
On the fifteenth (15) day of each month for the previous calendar month,
Emergent will submit to the COR and the CO a Technical Progress Report covering
the previous calendar month. The first reporting period consists of the first
full month of performance plus any fractional part of the initial month.
Thereafter, the reporting period will consist of each calendar month. The
frequency of Technical Progress Reporting will be determined by the CO and COR
during negotiations of the contract. The format and type of Technical Progress
Report and Executive Summary will be provided by the COR. The Technical Progress
Reports will summarize progress for the reporting period, such as: management
and administrative updates, technical progress, issues, proposed work,
manufacturing and supply chain management, and a summary of invoices. A
Technical Progress Report will not be required for the period when the same
month Annual Progress Reports or a Final Report are due. Emergent will submit
one copy of the Technical Progress Report electronically via e-mail to the CO
and COR.


Annual Progress Reports
On the thirtieth (30th) calendar day following the last day of each reporting
period, Emergent will submit to the COR and the CO an Annual Progress Report.
The first reporting period consists of the first full year of performance plus
any fractional part of the initial year. Thereafter, the reporting period shall
consist of each calendar year. Annual Progress Reports will summarize progress
for the reporting period, such as: management and administrative updates,
technical progress, issues, proposed work, manufacturing and supply chain
management, and a summary of invoices. An Annual Progress Report will not be
required for the period when the Final Technical Progress Report is due.


Draft Final Report and Final Report
Emergent will submit the Draft Final Progress Report forty-five (45) calendar
days prior to the expiration date of the contract and the Final Progress Report
on or before the expiration date of the contract. These reports will include a
summation of the work performed and results obtained for execution of various
studies or technical work packages during the entire contract period of
performance. This report will be in sufficient detail to describe
comprehensively the results achieved. An electronic copy of the Draft Final
Report and Final Report will be submitted to the COR and CO.


FDA Regulatory Agency Correspondence, Meeting Summaries, and Submissions
With regard to interactions with the FDA, Emergent shall:
·
Forward the initial draft minutes to BARDA within five business days of any
formal meeting with the FDA or other regulatory agency, and forward the final
minutes when available.



·
Forward the initial draft minutes to BARDA within five business days of any
informal meeting with the FDA or other regulatory agency, and forward the final
minutes when available and if applicable.

·
Forward the dates and times of any meeting with the FDA and other regulatory
agencies to BARDA as soon as the meeting times are known and make arrangements
for appropriate BARDA staff to attend the meetings.

·
Provide BARDA the opportunity to review and comment upon any documents to be
submitted to the FDA or other regulatory agency. Emergent will provide BARDA
with five (5) business days in which to review and provide comments prior to
Emergent's submission to the FDA.



Emergent will notify the COR and CO within 24 hours of all FDA arrivals to
conduct site visits/audits by any regulatory agency and provide the USG with an
exact copy (non-redacted) of the FDA Form 483 and the Establishment Inspection
Report (EIR). Emergent will provide the COR and CO copies of the plan for
addressing areas of non-conformance to FDA regulations for Good Laboratory
Practice (GLP) guidelines as identified in the audit report, status updates
during the plans execution, and a copy of all final responses to the FDA.
Emergent will also provide redacted copies of any FDA audits received from
subcontractors that occur as a result of this contract or for this product.
Emergent will make arrangements with the COR for the appropriate BARDA
representative(s) to be present during the final debrief by the regulatory
inspector.


Key Deliverables
A summary of Key Deliverables for this contract follow
No.
Deliverable
Description
Due Date
 
 
01
 
 
Monthly Progress Report
Shall include a description of the activities during the reporting period and
the activities planned for the ensuing reporting period. The first reporting
period consists of the first full month of performance plus any fractional part
of the initial month. Thereafter, the reporting period shall consist of each
calendar month.
Due on or before the 15th day of each month following the end of each reporting
period. Monthly progress reports are not required in the same month Annual
Progress reports or a Final Report are due.
 
 
02
 
 
Annual Progress Report
Shall include a summation of the activities during the reporting period, and the
activities planned for the ensuing reporting period. The first reporting period
consists of the first full year of performance plus any fractional part of the
initial year. Thereafter, the reporting period shall consist of each calendar
year.
 
 
Due on or before the 30th calendar day following the end of each reporting
period.
 
 
03
 
 
Draft Final Progress Report
To include a summation of the work performed and results obtained for execution
of various studies or technical work packages during entire contract period of
performance. Shall be in sufficient detail to describe comprehensively the
results achieved.
 
 
Due 45 Calendar days prior to the expiration date of the contract.
 
 
04
 
 
Final Progress Report
To include a summation of the work performed and results obtained for execution
of various studies or technical work packages during entire contract period of
performance. Shall be in sufficient detail to describe comprehensively the
results achieved.
 
 
Due on/before the expiration date of the contract.
 
 
 
 
 
 
 
 
05
 
 
 
 
 
 
FDA/Regulatory Agency Correspondence and Meeting Minutes
The Contractor shall forward initial draft minutes and final draft minutes of
any formal or informal meeting with the FDA or other regulatory agency. The
contractor shall forward the dates and times of any meeting with the FDA and
other regulatory agencies as soon
as the meeting times are known and make arrangements for appropriate BARDA staff
to attend the meetings. The Contractor shall provide BARDA the opportunity to
review and comment upon any documents to be submitted to the FDA or other
regulatory agency. The Contractor shall forward SOPs upon request from the COR.
The contractor shall notify the COR and CO within 24 hours of all FDA arrivals
to conduct sitevisits/audits by any regulatory agency, and provide copies of any
associated reports, documentation, or communication.
 
 
 
 
 
 
Due within 5 business days of each meeting for Contractor's minutes, upon
receipt of minutes from FDA/ regulatory agency, and upon request from the COR or
Co-COR.
 
 
 
 
 
06
 
 
 
Integrated Master Project Plan (Critical Path Milestones, Work Breakdown
Structure, Risk Mitigation Plan/ Matrix)
The contractor shall provide an Integrated Master Plan (including tabular and
Gantt forms) to BARDA that clearly indicates the critical
path to annual deliverables (key, critical path milestones, with "Go/No Go"
decision criteria) and Work Breakdown Structure (WBS) elements that shall be
discernable and consistent. The contractor shall develop and maintain a risk
management plan that highlights potential problems and/or issues that may arise
during the life of the contract, their impact on cost, schedule and performance,
and appropriate remediation plans.
 
 
 
 
Due within 90 days of contract award. Updates are due as requested by the COR or
Co-COR.
 
07
Technology Packages
Technology packages developed under the contract that includes complete
protocols must be submitted at the request of the BARDA COR.
Due upon request from the COR or Co-COR.
       





No.
Deliverable
Description
Due Date
 
 
08
 
Experimental Protocols
The Contractor shall submit to the COR all study/experiment/test plans, designs,
and protocols prior to execution for BARDA approval or upon request by the COR
or Co-COR when required.
 
Due upon request from the COR or Co-COR.
 
 
 
 
09
 
 
 
Annual/Final Invention Report
All reports and documentation required by FAR Clause 52.227-11, Patent Rights-
Ownership by the Contractor, including, but not limited to, the invention
disclosure report, the confirmatory license, and the Government
support certification. If no invention is disclosed or no activity has occurred
on a previously disclosed invention during the applicable reporting period, a
negative report shall be submitted to the CO.
 
 
Annual Invention Report Due on or before the 30th calendar day after the
completion of each reporting period. Final Invention Report due on or before the
expiration of the contract.
 
10
 
Publications
Any manuscript or scientific meeting abstract containing data generated under
this contract must be submitted to COR for review prior to submission.
Due within 30 calendar days for manuscripts prior to publication and 15 calendar
days for abstracts.
 
 
11
 
 
Press Releases
The Contractor agrees to accurately and factually represent the work conducted
under this contract in all press releases. The Contractor shall ensure the CO
has received and approved an advanced copy of any press
release not less than five (5) business days prior to the issuance of any
potential press release.
 
Reports/Notices due for approval to the CO not less than five (5) business days
prior to the issuance of any potential press release.
 
12
 
Security Report
The contractor shall report to the government any activity or incident that is
in violation of established security standards or indicates the loss or theft of
government products
 
Due within 24 hours after occurrence of an activity or incident.
 
 
 
 
 
 
13
 
 
 
 
 
Earned Value Management System Requirements
Subject to the requirements under FAR 52.234-4 Earned Value Management System,
the Contract shall use principles of Earned Value Management System (EVMS) in
the management of this contract (include this plan as part of the monthly,
annual, and final reports). The Contractor shall also submit a Performance
Measurement Baseline Review
plan electronically via email to the CO and COR for a PMBR to occur within 90
days of contract award, and an Integrated Master Schedule electronically via
email as outlined in a format agreed upon by BARDA to the COR and CO. The
Offeror shall deliver an Earned Value Contract Performance Report on a monthly
basis.
 
 
 
 
 
 
As detailed in Section F.3.2 Subpart F.

.





 
Milestone
#
WBS
#
 
Milestone
Deliverables Summary (Details as specified in the Deliverables)
 
Quantity
Estimated
Completion Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CLIN 0001
 
 
1
[**]
[**]
[**]
1 Electronic Copy to Contract Officer Representative (COR);
1 Electronic Copy to Contracting Officer (CO)
[**]
2
[**]
[**]
[**]
See Above
[**]
3
[**]
[**]
[**]
See Above
[**]
4
[**]
[**]
[**]
See Above
[**]
5
[**]
[**]
[**]
See Above
[**]
6
[**]
[**]
[**]
See Above
[**]
7
[**]
[**]
[**]
See Above
[**]
 
8
[**]
[**]
[**]
 
See Above
[**]
9
[**]
[**]
[**]
See Above
[**]
10
[**]
[**]
[**]
See Above
[**]
11
[**]
[**]
[**]
See Above
[**]
12
[**]
[**]
[**]
See Above
[**]
CLIN 0002
16
-
Completion of delivery of 2 million doses of AV7909
Delivery of 2 million doses of AV7909
See Above
[**]



[image1.jpg]




ATTACHMENT #2


INVOICE/FINANCING REQUEST INSTRUCTIONS - FOR COST-REIMBURSEMENT TYPE CONTRACTS




Format: Payment requests shall be submitted on the Contractor's self-generated
form in the manner and format prescribed herein and as illustrated in the Sample
Invoice/Financing Request. Standard Form 1034, Public Voucher for Purchases and
Services Other Than Personal, may be used in lieu of the Contractor's
self-generated form provided it contains all of the information shown on the
Sample Invoice/Financing Request. DO NOT include a cover letter with the payment
request.
Number of Copies: Payment requests shall be submitted in the quantity specified
in the Invoice Submission Instructions in Section G of the Contract Schedule.


Frequency: Payment requests shall not be submitted more frequently than once
every two weeks in accordance with the Allowable Cost and Payment Clause
incorporated into this contract. Small business concerns may submit
invoices/financing requests more frequently than every two weeks when authorized
by the Contracting Officer.


Cost Incurrence Period: Costs incurred must be within the contract performance
period or covered by pre-contract cost provisions.


Billing of Costs Incurred: If billed costs include (1) costs of a prior billing
period, but not previously billed, or (2) costs incurred during the contract
period and claimed after the contract period has expired, the Contractor shall
site the amount(s) and month(s) in which it incurred such costs.


Contractor's Fiscal Year: Payment requests shall be prepared in such a manner
that the Government can identify costs claimed with the Contractor's fiscal
year.


Currency: All BARDA contracts are expressed in United States dollars. When the
Government pays in a currency other than United States dollars, billings shall
be expressed, and payment by the Government shall be made, in that other
currency at amounts coincident with actual costs incurred. Currency fluctuations
may not be a basis of gain or loss to the Contractor. Notwithstanding the above,
the total of all invoices paid under this contract may not exceed the United
States dollars authorized.


Costs Requiring Prior Approval: Costs requiring the Contracting Officer's
approval, including those set forth in an Advance Understanding in the contract,
shall be identified and reference the Contracting Officer's Authorization (COA)
Number. In addition, the Contractor shall show any cost set forth in an Advance
Understanding as a separate line item on the payment request.


Invoice/Financing Request Identification: Each payment request shall be
identified as either:


(a)
Interim Invoice/Contract Financing Request: These are interim payment requests
submitted during the contract performance period.



(b)
Completion Invoice: The completion invoice shall be submitted promptly upon
completion of the work, but no later than one year from the contract completion
date, or within 120 days after settlement of the final indirect cost rates
covering the year in which the contract is physically complete (whichever date
is later). The Contractor shall submit the completion invoice when all costs
have been assigned to the contract and it completes all performance provisions.



 
(c)
Final Invoice: A final invoice may be required after the amounts owed have been
settled between the Government and the Contractor (e.g., resolution of all
suspensions and audit exceptions).


Preparation and Itemization of the Invoice/Financing Request: The Contractor
shall furnish the information set forth in the instructions below. The
instructions are keyed to the entries on the Sample Invoice/Financing Request.


(a)
Designated Billing Office Name and Address: Enter the designated billing office
name and address, as identified in the Invoice Submission Instructions in
Section G of the Contract Schedule.



(b)
Contractor's Name, Address, Point of Contact, VIN, and DUNS or DUNS+4 Number:
Show the Contractor's name and address exactly as they appear in the contract,
along with the name, title, phone number, and e-mail address of the person to
notify in the event of an improper invoice or, in the case of payment by method
other than Electronic Funds Transfer, to whom payment is to be sent. Provide the
Contractor's Vendor Identification Number (VIN), and Data Universal Numbering
System (DUNS) number or DUNS+4. The DUNS number must identify the Contractor's
name and address exactly as stated on the face page of the contract. When an
approved assignment has been made by the Contractor, or a different payee has
been designated, provide the same         information for the payee as is
required for the Contractor (i.e., name, address, point of contact, VIN, and
DUNS).



(c)
Invoice/Financing Request Number: Insert the appropriate serial number of the
payment request.



(d)
Date Invoice/Financing Request Prepared: Insert the date the payment request is
prepared.



(e)
Contract Number and Order Number (if applicable): Insert the contract number and
order number (if applicable).



(f)
Effective Date: Insert the effective date of the contract or if billing under an
order, the effective date of the order.



(g)
Total Estimated Cost of Contract/Order: Insert the total estimated cost of the
contract, exclusive of fixed-fee. If billing under an order, insert the total
estimated cost of the order, exclusive of fixed- fee. For incrementally funded
contracts/orders, enter the amount currently obligated and available for
payment.



(h)
Total Fixed-Fee: Insert the total fixed-fee (where applicable) or the portion of
the fixed-fee applicable to a particular invoice as defined in the contract.



(i)
Two-Way/Three-Way Match: Identify whether payment is to be made using a two-way
or three- way match. To determine required payment method, refer to the Invoice
Submission Instructions in Section G of the Contract Schedule.



(j)
Office of Acquisitions: Insert the name of the Office of Acquisitions, as
identified in the Invoice Submission Instructions in Section G of the Contract
Schedule.



(k)
Central Point of Distribution: Insert the Central Point of Distribution, as
identified in the Invoice Submission Instructions in Section G of the Contract
Schedule.



(l)
Billing Period: Insert the beginning and ending dates (month, day, and year) of
the period in which costs were incurred and for which reimbursement is claimed.



(m)
Amount Billed - Current Period: Insert the amount claimed for the current
billing period by major cost element, including any adjustments and fixed-fee.
If the Contract Schedule contains separately





priced line items, identify the contract line item(s) on the payment request and
include a separate breakdown (by major cost element) for each line item.


(n)
Amount Billed - Cumulative: Insert the cumulative amounts claimed by major cost
element, including any adjustments and fixed-fee. If the Contract Schedule
contains separately priced line items, identify the contract line item(s) on the
payment request and include a separate breakdown (by major cost element) for
each line item.



(o)
Direct Costs: Insert the major cost elements. For each element, consider the
application of the paragraph entitled "Costs Requiring Prior Approval" on page 1
of these instructions.



(1)
Direct Labor: Include salaries and wages paid (or accrued) for direct
performance of the contract. List individuals by name, title/position,
hourly/annual rate, level of effort (actual hours or % of effort), breakdown by
task performed by personnel, and amount claimed.



(2)
Fringe Benefits: List any fringe benefits applicable to direct labor and billed
as a direct cost. Do not include in this category fringe benefits that are
included in indirect costs.



(3)
Accountable Personal Property: Include any property having a unit acquisition
cost of

$5,000 or more, with a life expectancy of more than two years, and sensitive
property regardless of cost (see the HHS Contractor's Guide for Control of
Government Property)(e.g. personal computers). Note this is not permitted for
reimbursement without pre-authorization from the CO.


On a separate sheet of paper attached to the payment request, list each item for
which reimbursement is requested. Include reference to the following (as
applicable):


-
Item number for the specific piece of equipment listed in the Property Schedule,
and



-
COA number, if the equipment is not covered by the Property Schedule.



The Contracting Officer may require the Contractor to provide further
itemization of property having specific limitations set forth in the contract.


(4)
Materials and Supplies: Include all consumable material and supplies regardless
of amount. Detailed line-item breakdown (e.g. receipts, quotes, etc.) is
required.



(5)
Premium Pay: List remuneration in excess of the basic hourly rate.



(6)
Consultant Fee: List fees paid to consultants. Identify consultant by name or
category as set forth in the contract or COA, as well as the effort (i.e.,
number of hours, days, etc.) and rate billed.



(7)
Travel: Include domestic and foreign travel. Foreign travel is travel outside of
Canada, the United States and its territories and possessions. However, for an
organization located outside Canada, the United States and its territories and
possessions, foreign travel means travel outside that country. Foreign travel
must be billed separately from domestic travel.



(8)
Subcontract Costs: List subcontractor(s) by name and amount billed. Provide
subcontract invoices/receipts as backup documentation. If subcontract is of the
cost-reimbursement variety, detailed breakdown will be required. Regardless,
include backup documentation (e.g. subcontractor invoices, quotes, etc.).





(9)
Other: Include all other direct costs not fitting into an aforementioned
category. If over

$1,000, list cost elements and dollar amounts separately. If the contract
contains restrictions on any cost element, that cost element must be listed
separately.


(p)
Cost of Money (COM): Cite the COM factor and base in effect during the time the
cost was incurred and for which reimbursement is claimed, if applicable.



(q)
Indirect Costs: Identify the indirect cost base (IDC), indirect cost rate, and
amount billed for each indirect cost category.



(r)
Fixed-Fee: Cite the formula or method of computation for fixed-fee, if
applicable. The fixed-fee must be claimed as provided for by the contract.



(s)
Total Amounts Claimed: Insert the total amounts claimed for the current and
cumulative periods.



(t)
Adjustments: Include amounts conceded by the Contractor, outstanding
suspensions, and/or disapprovals subject to appeal.



(u)
Grand Totals



(v)
Certification of Salary Rate Limitation: If required by the contract (see
Invoice Submission Instructions in Section G of the Contract Schedule), the
Contractor shall include the following certification at the bottom of the
payment request:



"I hereby certify that the salaries billed in this payment request are in
compliance with the Salary Rate Limitation Provisions in Section H of the
contract."


**Note the Contracting Officer may require the Contractor to submit detailed
support for costs claimed on payment requests. Every cost must be determined to
be allocable, reasonable, and allowable per FAR Part 31.




ATTACHMENT #3


INVOICE/FINANCING REQUEST INSTRUCTIONS FOR FIXED PRICE TYPE CONTRACTS


General The Contractor shall submit vouchers or invoices as prescribed herein.


Format Standard Form l034, Public Voucher for Purchases and Services Other Than
Personal, and Standard Form l035, Public Voucher for Purchases and Services
Other than Personal--Continuation Sheet, and the payee's letterhead or
self-designed form should be used to submit claims for reimbursement.


Number of Copies: As indicated in the contract.


Frequency Invoices submitted in accordance with the Payment Clause shall be
submitted monthly upon delivery of goods or services unless otherwise authorized
by the Contracting Officer.


Preparation and Itemization of the Invoice The invoice shall be prepared as
follows:


(a)
Designated Billing Office and address: HHS/ASPR/BARDA

330 Independence Ave, Room G640 Washington DC 20201
ATTN: Contracting Officer


(b)
Invoice Number



(c)
Date of Invoice



(d)
Contract number and date



(e)
Payee's name and address. Show the Contractor's name (as it appears in the
contract), correct address, and the title and phone number of the responsible
official to whom payment is to be sent. When an approved assignment has been
made by the Contractor, or a different payee has been designated, then insert
the name and address of the payee instead of the Contractor.



(f)
     Description of goods or services, quantity, unit price, (where
appropriate), and total amount.



(g)
Charges for freight or express shipments other than F.O.B. destination. (If
shipped by freight or express and charges are more than $25, attach prepaid
bill.)



(h)
Equipment - If there is a contract clause authorizing the purchase of any item
of equipment, the final invoice must contain a statement indicating that no item
of equipment was purchased or include a completed form HHS-565, Report of
Capitalized Nonexpendable Equipment.



Currency: Where payments are made in a currency other than United States
dollars, billings on the contract shall be expressed, and payment by the United
States Government shall be made, in that other currency at amounts coincident
with actual costs incurred. Currency fluctuations may not be a basis of gain or
loss to the Contractor. Notwithstanding the above, the total of all invoices
paid under this contract may not exceed the United States dollars authorized.

ATTACHMENT #4 - SAMPLE INVOICE FORM
Company Name
 
This invoice represents reimbursable costs for the period from

 
Amount Billed
 

Expenditure Category
 
Current
Cumulative
Contract Value
Direct Costs:
         
Direct Labor
         
Fringe Benefits
   
0.00
%
       
Total Labor Costs:
                          
Overhead
   
0.00
%
                        
Travel
         
Subcontracts
         
Consultant Fees
         
Materials and Supplies
         
Other
         
Total Direct Costs
                          
G&A Rate
   
0.00
%
                        
Subtotal:
                          
Fixed Fee
   
0.0
                          
Total Amount Claimed
                          
Adjustments
                          
Grand Total
 
$-
    

I certify that all payments requested are for appropriate purposes and in
accordance with the contract.


[image3.jpg]
Name/signature of signatory authority for invoicing




ATTACHMENT #5


RESEARCH PATIENT CARE COSTS


(a)
Research patient care costs are the costs of routine and ancillary services
provided to patients participating in research programs described in this
contract.



(b)
Patient care costs shall be computed in a manner consistent with the principles
and procedures used by the Medicare Program for determining the part of Medicare
reimbursement based on reasonable costs. The Diagnostic Related Group (DRG)
prospective reimbursement method used to determine the remaining portion of
Medicare reimbursement shall not be used to determine patient care costs.
Patient care rates or amounts shall be established by the Secretary of HHS or
his duly authorized representative.



(c)
Prior to submitting an invoice for patient care costs under this contract, the
Contractor must make every reasonable effort to obtain third party payment,
where third party payors (including Government agencies) are authorized or are
under a legal obligation to pay all or a portion of the charges incurred under
this contract for patient care.



(d)
The Contractor must maintain adequate procedures to identify those research
patients participating in this contract who are eligible for third party
reimbursement.



(e)
Only those charges not recoverable from third party payors or patients and which
are consistent with the terms and conditions of the contract are chargeable to
this contract.



Attachment 6


REPORT OF GOVERNMENT OWNED, CONTRACTOR HELD PROPERTY
CONTRACTOR:
CONTRACT NUMBER:
ADDRESS:
REPORT DATE:
ADDRESS1:
 
ADDRESS2:
FISCAL YEAR:
CITY:
 
STATE:
ZIP:
     
CLASSIFICATION
BEGINNING OF PERIOD
ADJUSTMENTS
END OF PERIOD
 
#ITEMS
VALUE
GFP ADDED
CAP ADDED
DELETIONS
#ITEMS
VALUE
LAND >=$25K
             
LAND <$25K
             
OTHER REAL >=$25K
             
OTHER REAL <$25K
             
PROPERTY UNDER CONST
>=$25K
             
PROPERTY UNDER CONST
<$25K
             
PLANT EQUIP >=$25K
             
PLANT EQUIP <$25K
             
SPECIAL TOOLING >=$25K
             
SPECIAL TOOLING <$25K
             
SPECIAL TEST EQUIP >=$25K
             
SPECIAL TEST EQUIP <$25K
             
AGENCY PECULIAR >=$25K
             
AGENCY PECULIAR <$25K
             
MATERIAL >=$25K (CUMULATIVE)
         
PROPERTY UNDER MFR
>=$25K
             
PROPERTY UNDER MFR
<$25K
             
SIGNED BY:
 
 
SIGNATURE
 
 
DATE SIGNED:
 
 
NAME PRINTED
 
 
Email
 
 
TITLE
 
 
TELEPHONE
 



Report of Government Owned, Contractor Held Property (Rev 10/2014)


_____________

_______________________

Attachment 7
DISCLOSURE OF LOBBYING ACTIVITIES                          Approved by OMB
Complete this form to disclose lobbying activities pursuant to 31 U.S.C.
1352 0348-0046
_________

_________

______________

(See reverse for public burden disclosure.)
1. Type of Federal Action:
a. contract
b. grant
c. cooperative agreement
d. loan
e. loan guarantee
f. loan insurance
2. Status of Federal Action:
a. bid/offer/application
b. initial award
c. post-award
3. Report Type:
a. initial filing
b. material change
For Material Change Only:
year quarter
date of last report
4. Name and Address of Reporting Entity:
Prime Subawardee
Tier , if known :
 
 
 
 
Congressional District, if known :
5. If Reporting Entity in No. 4 is a Subawardee, Enter Name and Address of
Prime:
 
 
 
 
 
Congressional District, if known :
6. Federal Department/Agency:
7. Federal Program Name/Description:
 
 
CFDA Number, if applicable :______________
8. Federal Action Number, if known :
9. Award Amount, if known :
$
10. a. Name and Address of Lobbying Registrant b. Individuals Performing
Services (including address if
( if individual, last name, first name, MI ):
different from No. 10a ) (last name, first name, MI ):
 
11. Information requested through this form is authorized by title 31 U.S.C.
section 1352. This disclosure of lobbying activities is  a material
representation of fact
upon which reliance was placed by the tier above when this transaction was made
or entered into. This disclosure is required pursuant to 31 U.S.C. 1352. This
information will be available for public inspection. Any person who fails to
file the required disclosure  shall be subject to a civil penalty of not less
than $10,000 and not more than $100,000 for each such failure.
Signature:   Print Name:   Title:   Telephone No.: Date:   
Federal Use Only:
Authorized for Local Reproduction
Standard Form LLL (Rev. 7-97)





PRINT

 


INSTRUCTIONS FOR COMPLETION OF SF-LLL, DISCLOSURE OF LOBBYING ACTIVITIES
This disclosure form shall be completed by the reporting entity, whether
subawardee or prime Federal recipient, at the initiation or receipt of a covered
Federal action, or a material change to a previous filing, pursuant to title 31
U.S.C. section 1352. The filing of a form is required for each payment or
agreement to make payment to any lobbying entity for influencing or attempting
to influence an officer or employee of any agency, a Member of Congress, an
officer or employee of Congress, or an employee of a Member of Congress in
connection with a covered Federal action. Complete all items that apply for both
the initial filing and material change report. Refer to the implementing
guidance published by the Office of Management and Budget for additional
information.




1.
Identify the type of covered Federal action for which lobbying activity is
and/or has been secured to influence the outcome of a covered Federal action.



2.
Identify the status of the covered Federal action.



3.
Identify the appropriate classification of this report. If this is a follow up
report caused by a material change to the information previously reported, enter
the year and quarter in which the change occurred. Enter the date of the last
previously submitted report by this reporting entity for this covered Federal
action.



4.
Enter the full name, address, city, State and zip code of the reporting entity.
Include Congressional District, if known. Check the appropriate classification
of the reporting entity that designates if it is, or expects to be, a prime or
subaward recipient. Identify the tier of the subawardee, e.g., the first
subawardee of the prime is the 1st tier. Subawards include but are not limited
to subcontracts, subgrants and contract awards under grants.



5.
If the organization filing the report in item 4 checks "Subawardee," then enter
the full name, address, city, State and zip code of the prime Federal recipient.
Include Congressional District, if known.



6.
Enter the name of the Federal agency making the award or loan commitment.
Include at least one organizational level below agency name, if known. For
example, Department of Transportation, United States Coast Guard.



7.
Enter the Federal program name or description for the covered Federal action
(item 1). If known, enter the full Catalog of Federal Domestic Assistance (CFDA)
number for grants, cooperative agreements, loans, and loan commitments.



8.
Enter the most appropriate Federal identifying number available for the Federal
action identified in item 1 (e.g., Request for Proposal (RFP) number; Invitation
for Bid (IFB) number; grant announcement number; the contract, grant, or loan
award number; the application/proposal control number assigned by the Federal
agency). Include prefixes, e.g., "RFP-DE-90-001."



9.
For a covered Federal action where there has been an award or loan commitment by
the Federal agency, enter the Federal amount of the award/loan commitment for
the prime entity identified in item 4 or 5.



10.
(a) Enter the full name, address, city, State and zip code of the lobbying
registrant under the Lobbying Disclosure Act of 1995 engaged by the reporting
entity identified in item 4 to influence the covered Federal action.



(b) Enter the full names of the individual(s) performing services, and include
full address if different from 10 (a). Enter Last Name, First Name, and Middle
Initial (MI).


11.
The certifying official shall sign and date the form, print his/her name, title,
and telephone number.



According to the Paperwork Reduction Act, as amended, no persons are required to
respond to a collection of information unless it displays a valid OMB Control
Number. The valid OMB control number for this information collection is OMB No.
0348-0046. Public reporting burden for this collection of information is
estimated to average 10 minutes per response, including time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information. Send
comments regarding the burden estimate or any other aspect of this collection of
information, including suggestions for reducing this burden, to the Office of
Management and Budget, Paperwork Reduction Project (0348-0046), Washington, DC
20503.









Cumulative Inclusion Enrollment Report
This report format should NOT be used for collecting data from study
participants.
Study Title:
Comments:
 
 
Racial Categories
Ethnic Categories
 
 
Total
Not Hispanic or Latino
Hispanic or Latino
Unknown/Not Reported Ethnicity
 
Female
 
Male
Unknown/ Not Reported
 
Female
 
Male
Unknown/ Not Reported
 
Female
 
Male
Unknown/ Not Reported
American Indian/ Alaska Native
                 
 
0
 
Asian
                 
 
0
Native Hawaiian or Other Pacific Islander
                 
 
0
Black or African American
                 
 
0
 
White
                 
 
0
More Than One Race
                 
 
0
Unknown or Not Reported
                 
 
0
 
Total
 
0
 
0
 
0
 
0
 
0
 
0
 
0
 
0
 
0
 
0



PHS 398 / PHS 2590 (Rev. 08/12 Approved Through 8/31/2015)
                                     OMB No. 0925-0001/0002
Page               Cumulative Inclusion Enrollment Report